Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 1 of 70 PagelID #: 922

NYSCEF - Queens County Supreme Court
Confirmation Notice

 

 

 

This is an automated response for Supreme Court cases. The NYSCEF site has received your
electronically filed documents for the following case.

710424/2017

FV-l, INC. IN TRUST FOR MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC - v. - LUIS E
PALAGUACHI et al

Assigned Judge: Ernest F Hart

Documents Received on _ 08/10/2018 02:39 PM

Doc # Document Type Motion #
75 RESPONSE TO DEMAND
Does not contain an SSN or CPI as defined in 202.5(e) or 206.5(e)
76 AFFIDAVIT
Does not contain an SSN or CPI as defined in 202.5(e) or 206.5(e)
77 EXHIBIT(S) A
Does not contain an SSN or CPI as defined in 202.5(e) or 206.5(e)
78 EXHIBIT(S) B
Does not contain an SSN or CPI as defined in 202.5(e) or 206.5(e)
79 EXHIBIT(S) C

Does not contain an SSN or CPI as defined in 202.5(e) or 206.5(e)

Filing User

Name: Raspreet Bhatia
Phone #: 212.524.5034 E-mail Address: raspreet.bhatia@gmlaw.com
Fax #: Work Address: 590 Madison Avenue

Suite 1800
New York, NY 10022

E-mail Notifications
An e-mail notification regarding this filing has been sent to the following address(es) on
08/10/2018 02:39 PM:
BHATIA, RASPREET - raspreet.bhatia@gmlaw.com
FRANK, THOMAS JAMES - TFrank@friedmanpc.com
HASBANI, RAFI - hllawpc@gmail.com

 

Audrey |. Pheffer, Queens County Clerk and Clerk of the Supreme Court - apheffer@nycourts.gov
Phone: 718-298-0173, 718-298-0601 Website: https://www.nycourts.gov/COURTS/1 1jd/queensclerk

 

NYSCEF Resource Center - EFile@nycourts.gov
Phone: (646) 386-3033 Fax: (212)401-9146 Website: www.nycourts.gov/efile

Page | of 2
Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 2 of 70 PagelD #: 923

ayo Lay

     

NYSCEF - Queens County Supreme Court (oR)
Confirmation Notice Nese

 

710424/2017

FV-l, INC. IN TRUST FOR MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC - v. - LUISE
PALAGUACHI et al

Assigned Judge: Ernest F Hart
SILVER, JASON DAVID - Jason.silver@gmlaw.com

NOTE: If submitting a working copy of this filing to the court, you must include
as a notification page firmly affixed thereto a copy of this Confirmation Notice.

 

Audrey I. Pheffer, Queens County Clerk and Clerk of the Supreme Court - apheffer@nycourts.gov
Phone: 718-298-0173, 718-298-0601 Website: https:/Awww.nycourts.gov/COURTS/1 1jd/queensclerk

NYSCEF Resource Center - EFile@nycourts.gov
Phone: (646) 386-3033 Fax: (212)401-9146 Website: www.nycourts.gov/efile

Page 2 of 2
Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 3 of 70 PagelD #: 924

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF QUEENS
x

 

FV-I, INC., IN TRUST FOR MORGAN STANLEY
MORTGAGE CAPITAL HOLDINGS LLC, INDEX NO. 710424/2017

Plaintiff(s),

REPLY TO DEFENDANT'S
DEMAND FOR DISCOVERY

LUIS E. PALAGUACHI; ROSA E. PALAGUACHI; AND INSPECTION
NUBE LAPORTE; MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC., AS NOMINEE
FOR FIRST NATIONAL BANK OF ARIZONA;
CRIMINAL COURT OF THE CITY OF NEW YORK;
NEW YORK STATE DEPARTMENT OF TAXATION
AND FINANCE; FIA CARD SERVICES; NEW
YORK CITY ENVIRONMENTAL CONTROL
BOARD; TRANSIT ADJUDICATION BUREAU;
GUSTAVIA HOME LLC; and “JOHN DOE #1”
through “JOHN DOE #10,” said names being

fictitious and unknown to plaintiff, intended to be
possible tenants or occupants of the premises, or
corporations, persons, or other entities having or
claiming a lien upon the mortgaged premises,

-against-

Defendant(s).
ae summer xX

 

PLAINTIFEF’S OBJECTIONS AND RESPONSES TO
DEFENDANTS’ NOTICE FOR DISCOVERY AND INSPECTION

Pursuant to Article 31 of the CPLR, Plaintiff (“Plaintiff”), FV-1, INC., IN TRUST FOR
MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC by and through its counsel,
GREENSPOON MARDER LLP hereby objects and responds to Defendant’s GUSTAVIA
HOME, LLC (“Defendant”) Notice for Discovery and Inspection, served on July 20, 2018,

2018 as follows:
Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 4 of 70 PagelD #: 925

GENERAL OBJECTIONS

I. Plaintiff generally objects to the Production Demands to the extent it attempts to
impose obligations other than beyond those imposed or authorized by the New York Civil
Practice Law and Rules (the “CPLR’’).

2. Plaintiff generally objects to the Production Demands on the grounds that the
demands are (a) overly broad, (b) unduly burdensome and oppressive, and (c) seek information
and/or documents that are not material and necessary in the prosecution or defense of this action.

3. Plaintiff generally objects to the Production Demands to the extent they seek
disclosure of information and/or documents protected from discovery by the attorney-client
privilege, the attorney work product doctrine, or any other applicable protection or privilege.
Disclosure of information as to which a privilege could be asserted shall not constitute a waiver
of any claim or privilege that Plaintiff may have as to any other information, and Plaintiff
reserves the right to recall any such privileged documents inadvertently produced.

4, Plaintiff objects to the Production Demands to the extent that it seeks confidential
and proprietary personal or business documents.

5. Any disclosure by Plaintiff in response to an otherwise objectionable request of
the Production Demands shall neither be deemed nor constitute a waiver of Plaintiff's general
objections.

6. This Response is based upon information presently known to Plaintiff, and
Plaintiff reserves the right to correct, supplement or amend its Responses and to rely on

documents or information that may come to its attention in the future.
Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 5 of 70 PagelD #: 926

7. Plaintiff's production of any information or document in response to the
Production Demands is not a concession as to the admissibility of such information or document.
Plaintiff reserves all objections until the time of trial.

8. Plaintiff's failure to object to particular items requested in the Production
Demands or its response indicating that any such documents will be or have been produced
should not be construed as a representation that there are documents in existence responsive to
the particular request.

9: Each of the foregoing General Objections shall be deemed incorporated herein in
response to each of the specific requests as applicable.

10. | The Responses to the Production Demands set forth below shall be deemed to
incorporate, and shall not be deemed a waiver of, the foregoing General Objections:

SPECIFIC OBJECTIONS AND
RESPONSES TO DEMAND FOR PRODUCTION

Production Request No. 1:

11. | Without waiver to any objection, Plaintiff has provided information relevant to
paying off the instant loan herein as Exhibit A.

Production Request No. 2:

12. Plaintiff objects to this Request on the grounds that it is overly broad and not
tailored to result in the discovery of any relevant information or evidence to the instant action.
Moreover, said document request fails to specify the information or documents required with

reasonable particularity.
Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 6 of 70 PagelD #: 927

Production Request No. 3 and 4:

13. A true and accurate copy of the note and mortgage has been provided to all parties
as annexed to the Summons and Complaint.

14. Without waiver to any objection, Plaintiff has provided a copy of the note and
mortgage herein as Exhibit B.

Production Request No. 5:

15. A true and accurate copy of the assignments of mortgage have been provided to
all parties as annexed to the Summons and Complaint.

16. Without waiver to any objection, Plaintiff has provided a copy of the assignments
of mortgage herein as Exhibit C.

Production Request No. 6 and 7:

 

17. Plaintiff objects to this Request on the grounds that it is irrelevant and not tailored
to result in the discovery of any relevant information or evidence.

Production Request No. 8 and 9:

18. Plaintiff objects to this Request on the grounds that it is overly broad and not
tailored to result in the discovery of any relevant information or evidence to the instant action.
Moreover, said document request fails to specify the information or documents required with
reasonable particularity.

19. Lastly, discovery demands that use descriptions such as “any,” “all,” or “any and
all” are palpably improper. See Hudson Valley Tree, Inc. v Barcana, Inc., 114 AD2d 400, 494
NYS2d 124 (2d Dep’t 1985); see also Jonassen v A.M.F., Inc., 104 AD2d 484, 479 NYS2d 81
(2d Dep’t 1984); see also Hochheiser v Alin, 2015 NY Slip Op. 31395 at *3 (Suffolk Sup. Ct.,

July 18, 2015).
Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 7 of 70 PagelD #: 928

Production Request No. 10:

20. Without waiver of any objection, annexed hereto, correspondence sent to any
defendant regarding the default of this loan was provided for in the Filed Summons and
Complaint.

Production Request No. 11:

21. Plaintiff objects to this Request on the grounds that it is overly broad and not
tailored to result in the discovery of any relevant information or evidence to the instant action.
Moreover, said document request fails to specify the information or documents required with
reasonable particularity.

22: Lastly, discovery demands that use descriptions such as “any,” “all,” or “any and
all” are palpably improper. See Hudson Valley Tree, Inc. v Barcana, Inc., 114 AD2d 400, 494
NYS2d 124 (2d Dep’t 1985); see also Jonassen v A.M.F., Inc., 104 AD2d 484, 479 NYS2d 81
(2d Dep't 1984); see also Hochheiser v Alin, 2015 NY Slip Op. 31395 at *3 (Suffolk Sup. Ct.,
July 18, 2015).

Production Request No. 12 and 13:

23: Without waiver of any objection above, the documents and notices related to the
previous foreclosure action filed in Queens County bearing Index No. 28894/2010 is a matter of

public record, and said records are retrievable through the County Court.

Page left blank intentionally
Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 8 of 70 PagelD #: 929

RESERVATION OF RIGHTS

Plaintiff reserves the right to correct, supplement or amend the response contained herein.

Dated: August, 2018
New York, New York

GREENSPOON MARDER LLP

trorneys for Plaint

     

 

 

 

A

 

Raspreet Bhatia, Esq.

IBM Building

590 Madison Avenue, Suite 1800
New York, New York 10022

P: (212) 524-5000
Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 9 of 70 PagelD #: 930

EXHIBIT A
Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 10 of 70 PagelD #: 931

GreenspoonMarder rade emer sne

100 W., Cypress Creek Road

Fort Lauderdale, Florida 33309-2140
Phone: 954.491.1120

Fax: 954.771.9264

MORTGAGE SATISFACTION OFFER OF SETTLEMENT-
OFFER GOOD THROUGH 08/31/2018

August 10, 2018

Rafi Hasbani, Esq.

Cornell St. Hempstead, LLC
450 Seventh Ave

Suite 1408

New York, NY 10123

Re:

Specialized Loan Servicing Loan Number: 1012044411

Mortgagor(s): PALAGUACHI, LUIS

Property Address: 90 -34 205TH ST, HOLLIS, New York 11423
Attorney/Trustee File No.: 44444.0002

Amount to Settle and Satisfy the Mortgage: $1,051,803.59- Offer Valid
Through 08/31/2018

This letter responds to your request for an offer of settlement of the above referenced loan. This
offer is being made for settlement purposes.

The following is an itemized breakdown of the amounts included in the settlement offer. Please
note, this settlement quote is being offered valid through the future date of 08/31/2018 and as
such includes amounts not currently due and owed by you on the account, but anticipated to
come due on or before 08/31/2018. If you would like a statement of the account which only
includes the amounts currently due and owed on the account please contact this office at

(888) 491-1120.
Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 11 of 70 PagelD #: 932

Description Amount
Principal Balance $608,000.00
Accrued Interest to 08/31/2018 $343,085.34
131.1781 per diem interest thereafter (may NOT subtract from or add to this amount)
Late Charges $2,553.60
Escrow Advance $78,412.79
Credit ($30.44)
Corporate Advance (Inspections, Prop Preservation, BPO, paid attorney fees)
$19,760.80
Actual/Incurred Attorney Foreclosure Fees $0.00
Actual/Incurred Foreclosure Costs $21.50

TOTAL AMOUNT TO SETTLE THE ACCOUNT AND SATISFY THE MORTGAGE
VALID THROUGH 08/31/2018 is $1,051,803.59

PAYMENT INSTRUCTIONS. Payment must be submitted in the form of a Certified
Cashier’s Check(s) and/or money order(s) and/or Direct Wire Transfer and must be made
payable to “Specialized Loan Servicing”. If the payment is in the form of a Bank Wire
Transfer the transfer should be made following the attached wiring instructions. The payoff
funds will be returned if any portion of the funds is in the form of a Personal Check or an
Attorney Trust Account Check. After payoff, you may be required to sign appropriate
documents and take other requested action to assist in obtaining a withdrawal of the foreclosure.
** Although it is not required, we recommend you utilize either Federal Express or UPS
Next Day, for delivery of your funds, with Signature Required, for the most efficient and
traceable delivery of your package to the firm. Any associated Overnight mailing fees are
the responsibility of the borrower.

Yours very truly,

GREENSPOON MARDER, P.A.

This is a Communication from a debt collector. Specifically, this Law Firm is the
debt collector. The debt collector is attempting to collect a debt and any
information obtained will be used for that purpose.

 
Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 12 of 70 PagelD #: 933

EXHIBIT B
 

Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 13 of 70 PagelD #: 934

 

WN
ww?
oS!

 

4 SRiGie
InterestFirst™ NOTE

June 6, 2007 FAIRFAX VA
[Date] [City] [State]

90-34 205th Street, Hollis, NY 11423

[Property Address]

1. BORROWER'S PROMISE TO PAY
In return for a loan that I have received, I promise to pay U.S. $ 608,000.00 (this amount is called "Principal"),
plus interest, to the order of the Lender. The Lender is First National Bank of Arizona

I will make all payments under this Note in the form of cash, check or money order,
I understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer and who is
entitled to receive payments under this Note is called the "Note Holder."

2. INTEREST
Interest will be charged on unpaid principal until the full amount of Principal has been paid. I will pay interest at a yearly

rate of 7.875 %.
The interest rate required by this Section 2 is the rate I will pay both before and after any default described in Section 6(B)
of this Note.

3. PAYMENTS
(A) Time and Place of Payments

1 will make a payment every month. This payment will be for interest only for the first 120 months, and then will
consist of principal and interest.
I will make my monthly payment on the lst day of each month beginning onAugust 1, 2007 . Twill

make these payments every month until I have paid all of the Principal and interest and any other charges described below that I
may owe under this Note. Each monthly payment will be applied as of its scheduled due date, and if the payment includes both
principal and interest it will be applied to interest before Principal. If, on July 1, 2037 , [still owe amounts
under this Note, I will pay those amounts in full on that date, which is called the "Maturity Date."

I will make my monthly payments atP.O. BOX 62768, PHOENIX, AZ 85085-2768

or at a different place if required by the Note Holder.

(B) Amount of Monthly Payments

My monthly payment will be in the amount of U.S. $ 3,990.00 for the first 120 months of this Note,
and thereafter will be in the amount of U.S. $ 5,038.36 . The Note Holder will notify me prior to the date of
change in monthly payment.

4. BORROWER'S RIGHT TO PREPAY qe eae SUPERCEDED BY THE ADDENDUM ATTACHED HERETO AND MADE A

1 have the right to make payments of Principal at any time before they are due. A payment of Principal only is known as a
"Prepayment." When I make a Prepayment, I will tell the Note Holder in writing that I am doing so. I may not designate a
payment as a Prepayment if | have not made all the monthly payments due under the Note.

I may make a full Prepayment or partial Prepayments without paying a Prepayment charge. The Note Holder will use my
Prepayments to reduce the amount of Principal that I owe under this Note. However, the Note Holder may apply my
Prepayment to the accrued and unpaid interest on the Prepayment amount, before applying my Prepayment to reduce the
Principal amount of the Note. If I make a partial Prepayment, there will be no changes in the due date of my monthly payment

NEW YORK InterestFirst FIXED RATE NOTE-Single Family-Fannio Mae UNIFORM INSTRUMENT

fusp] -B36N(NY¥) (9105) Form 3271.33 1/

© UMP MORTGAGE FORMS - (800)521-7201 (2
Page lof 3 tnitials:

KES

 
Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 14 of 70 PagelD #: 935

ST TT

© Mayes \ 5 4
ca eet at

unless the Note Holder agrees in writing to those changes, However, if the partial Prepayment is made during the period when
my monthly payments consist only of interest, the amount of the monthly payment will decrease for the remainder of the term
when my payments consist only of interest as well as during the time that my payments consist of principal and interest. If the
partial Prepayment is made during the period when my payments consist of principal and interest, the amount of my monthly
payment will not decrease; however, the principal and the interest required under this Note will be paid prior to the Maturity
Date.

5. LOAN CHARGES

Ifa law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the interest or other
loan charges collected or to be collected in connection with this loan exceed the permitted limits, then: (a) any such loan charge
shall be reduced by the amount necessary to reduce the charge to the permitted Jimit; and (b) any sums already collected from
me which exceeded permitted limits will be refunded to me. The Note Holder may choose to make this refund by reducing the
Principal 1 owe under this Note or by making a direct payment to me. If a refund reduces Principal, the reduction will be treated
as a partial Prepayment.

6. BORROWER'S FAILURE TO PAY AS REQUIRED
(A) Late Charge for Overdue Payments

If the Note Holder has not received the full amount of any monthly payment by the end of fifteen calendar days
after the date it is due, I will pay a late charge to the Note Holder. The amount of the charge will be 2.000% of
my overdue payment of interest and/or principal and interest. [ will pay this late charge promptly but only once on each late
payment.

(B) Default

If I do not pay the full amount of each monthly payment on the date it is due, I will be in default.

(C) Notice of Default

If 1 am in default, the Note Holder may send me a written notice telling me that if I do not pay the overdue amount by a
certain date, the Note Holder may require me to pay immediately the full amount of Principal which has not been paid and all
the interest that I owe on that amount. That date must be at least 30 days after the date on which the notice is mailed to me or
delivered by other means.

(D) No Waiver By Note Holder

Even if, at a time when I am in default, the Note Holder does not require me to pay immediately in full as described
above, the Note Holder will still have the right to do so if 1 am in default at a later time.

(E) Payment of Note Holder's Costs and Expenses

If the Note Holder has required me to pay immediately in full as described above, the Note Holder will have the right to
be paid back by me for all of its costs and expenses in enforcing this Note to the extent not prohibited by applicable law, Those
expenses include, for example, reasonable attorneys’ fees.

7. GIVING OF NOTICES

Unless applicable law requires a different method, any notice that must be given to me under this Note will be given by
delivering it or by mailing it by first class mail to me at the Property Address above or at a different address if I give the Note
Holder a notice of my different address.

Any notice that must be given to the Note Holder under this Note will be given by delivering it or by mailing it by first
class mail to the Note Holder at the address stated in Section 3(A) above or at a different address if I am given a notice of that
different address.

8. OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Note, each person is fully and personally obligated to keep all of the promises made in
this Note, including the promise to pay the full amount owed. Any person who is a guarantor, surety or endorser of this Note is
also obligated to do these things. Any person who takes over these obligations, including the obligations of a guarantor, surety
or endorser of this Note, is also obligated to keep all of the promises made in this Note. The Note Holder may enforce its rights
under this Note against cach person individually or against all of us together. This means that any one of us may be required to

pay all of the amounts owed under this Note.
Ley

Form 3271.33 1/01
CED, 836N(NY) (0105) Page 2 of 3 Initials
Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 15 of 70 PagelD #: 936
Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 16 of 70 PagelD #: 937

 

9. WAIVERS

I and any other person who has obligations under this Note waive the rights of Presentment and Notice of Dishonor.
"Presentment" means the right to require the Note Holder to demand payment of amounts due. "Notice of Dishonor" means the

right to require the Note Holder to give notice to other persons that amounts duc have not been paid.

10. UNIFORM SECURED NOTE

This Note is a uniform instrument with limited variations in some jurisdictions. In addition to the protections given to the
Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the “Security Instrument"), dated the same date as
this Note, protects the Note Holder from possible losses which might result if I do not keep the promises which I make in this
Note. That Security Instrument describes how and under what conditions I may be required to make immediate payment in full

of all amounts I owe under this Note. Some of those conditions are described as follows:

Lender may require immediate payment in full of all Sums Secured by this Security Instrument if all or
any part of the Property, or if any right in the Property, is sold or transferred without Lender's prior written
permission. If Borrower is not a natural person and a beneficial interest in Borrower is sold or transferred
without Lender's prior written permission, Lender also may require immediate payment in full. However,
this option shall not be exercised by Lender if such exercise is prohibited by Applicable Law.

If Lender requires immediate payment in full under this Section 18, Lender will give me a notice which
States this requirement. The notice will give me at least 30 days to make the required payment. The 30-day
period will begin on the date the notice is given to me in the manner required by Section 15 of this Security
Instrument. If I do not make the required payment during that period, Lender may act to enforce its rights
under this Security Instrument without giving me any further notice or demand for payment,

WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED.

 

 

ofl mis Cb bat ales on Licence

 

 

 

 

 

 

f (Seal)
Luis Palaguachi -Borrower Rosa Palaguachi -Borrower
a . &.
4€&
Be rf
(Seal) (Seal)
-Borrower -Borrower
(Seal) (Seal)
«Borrower -Borrower
(Seal) (Seal)
-Borrower -Borrower

{Sign Original Only]

Zp -B36NINY) (0105) Page 3 of 3 Form 3271.33 1/01
Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 17 of 70 PagelD #: 938
Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 18 of 70 PagelD #: 939

carrer
Ji bi cas a. - ~

.

ADDENDUM TO NOTE .
(Borrower's Right to Prepay; Prepayment Charge)

THIS ADDENDUM is made this 8th day of June, 2007, and is incorporated into and
intended to form a part of the Note dated the same date as this Addendum.

The Section of the Note regarding the Borrower's Right to Prepay is modified to provide
that, subject to the Prepayment penalty provided below, I have the right to make
payments of principal at any time before they are due. A payment of Principal only is
known as a “Prepayment.” When I make a Prepayment, I will tell the Note Holder in
writing that I am doing so. I may not designate a payment as a Prepayment if I have not
made all the monthly payments due under the Note.

The Note Holder will use my Prepayments to reduce the amount of Principal that I owe
under the Note. However, the Note Holder may apply my Prepayment to the accrued
and unpaid interest on the Prepayment amount, before applying my Prepayment to
reduce the Principal amount of the Note.

If I make a partial Prepayment equal to one or more of my monthly payments, the due
date of my next scheduled monthly payment may be advanced no more than one month.
If I make a partial Prepayment in any other amount, I must still make all subsequent
monthly payments as scheduled.

If the Note contains provisions for a variable interest rate, my partial Prepayment may
reduce the amount of my monthly payments after the first Change Date following my
partial Prepayment. However, any reduction due to my partial Prepayment may be offset
by an interest rate increase.

If within the first sixty (60) months from the date the Security Instrument is executed I
make a full Prepayment or one or more partial Prepayments, and the total of all such
Prepayments in any 12-month period exceeds twenty percent (20%) of the original
Principal amount of the loan, I will pay a Prepayment charge in an amount equal to SIX
(6) months advance interest on the amount prepaid which is in excess of TWENTY
percent (20%) of the original principal amount of the loan.

No Prepayment penalty will be assessed for any Prepayment made after the Penalty
Period. No Prepayment penalty will be assessed with any Prepayment that is (a)
concurrent with a bona fide sale of the Property securing this Note to an unrelated third
party and (b) made after the first twelve months of the loan term. The Note Holder may
require reasonable documentation at the time identifying the Prepayment as being in
connection with the sale of the Property. A Prepayment penalty will be assessed in
connection with a Prepayment made during the first twelve months of the Penalty Period,
regardless of whether the Property has been sold.

All other provisions of the Note are unchanged by this Addendum and remain in full
force and effect.

Aes ptilag aul clsbn Safe es olor

Lui< ee omnech Date Rosa Palaguachi q Date

‘LE? PEP

 

Date Date

7/6/2004 Addendum to Note Multi-State
Form 3020 (Rev.)
Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 19 of 70 PagelD #: 940

¥ QHOANES IT

Allonge to Note

Loan #: Boe: wnae Y
Borrower: LUIS E. PALAGUACHI AND ROSA E. PALAGUACHI
Address: 90-34 205™ STREET

HOLLIS, NY 11423

Loan Amount: $608,000.00

Allonge to one certain note dated June 8, 2007 and executed by LUIS E. PALAGUACHI AND
ROSA E. PALAGUACHI.

Pay to the order of its successor and/or assigns
without recourse in any event.

Without recourse

JPMORGAN CHASE BANK, N.A. S/B/M TO CHASE HOME FINANCE, LLC S/B/M TO
CHASE MANHATTAN MORTGAGE CORPORATION ATTORNEY-IN-FACT FOR WELLS
FARGO BANK, N.A. S/B/M TO WELLS FARGO BANK OF ARIZONA, N.A. F/K/A FIRST
INTERSTATE BANK OF ARIZONA, N.A. F/K/A FIRST NATIONAL BANK OF ARIZONA

Sat

SCOTT SYKES
VICE PRESIDENT

con IIA

Palaguachi KASOTA
CARR 2013-10-PRIV
 

 

 

se 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 20 of 70 PagelD #: 941

Mire

‘ - Retum To:
Firgt National Bank of
Arizona .
P.O. Box 66604
Phoehix, AZ 85082

* Prepared By:

Se Queare.
= BIKOYSS-
let: BE

ALS- 25Y8

hii ( me / ————“ane Above This Line For Recording Data] 3
+ oe | MORTGAGE

WORDS USED OFTEN IN THIS DOCUMENT
(A) "Security Instrument." This document, which is dated June 9, 2007 5
together with all Riders to this document, will be called the "Security Instrument."
(B) "Borrower."
Luis E. Palaguachi as to undivided 25% interest and Rosa E. Palaguachi 2s to undivided 25% interest
And Nube E. Laporte as to undivided 50% interest as tenants in common.

whose address is 90 -34 205th Street, Hollis, N¥ 11423

sometimes will be called "Borrower" and sometimes simply "I" or "me."

(C) "MERS" is Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation that is
acting solely as a nominee for Lender and Lender's successors and assigns. MERS is organized and
existing under the laws of Delaware, and has an address and telephone number of P.O. Box 2026, Flint,
MI 48501-2026, tel. (888) 679-MERS. FOR PURPOSES OF RECORDING THIS MORTGAGE, ;
MERS IS THE MORTGAGEE OF RECORD. - - !
(D) "Lender." First National Bank of Arizona - |

will be called "Lender." Lender is a corporation or association which exists under the laws of
United States of America . Lender’s address is |

NEW YORK - Single Family - Fannie Mae/Freddie Mac UNIFORM INSTRUMENT WITH MERS Form 3033 1/01

Sten ger LEE Le ee.

VP PMertgage Solsthans, Inc, (800}521-7297

 

 
 

Chse 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 21 of 70 PagelD #: 942

« (E) "Note." The note signed by Borrower and dated June 8, 2007 » Will be called
the "Note." The Note shows that I owe Lender six hundred eight thousand and 00/100

: Dollars (U.S. $608,000.00 )
plus interest and other amounts that may be payable, ] have promised to pay this debt in Periodic Payments
and to pay the debt in full by July 1, 2037
(F) "Property." The property that is described below in the section titled "Description of the Property,"
will be called the “Property.”

(G) "Loan." The "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and
late charges due under the Note, and all sums due under this Security Instrument, plus interest.

(H) "Sums Secured." The amounts described below in the section titled "Borrower's Transfer to Lender of
Rights in the Property" sometimes will be called the "Sums Secured."

(I) "Riders." All Riders attached to this Security Instrument that are signed by Borrower will be called
"Riders." The following Riders are to be signed by Borrower [check box as applicable]:

(_] Adjustable Rate Rider (_] condominium Rider [_] Second Home Rider
Balloon Rider Planned Unit Development Rider [ac 1-4 Family Rider
VA Rider Biweekly Payment Rider * Other(s) [specify]

(J) "Applicable Law." All controlling applicable federal, state and local statutes, regulations, ordinances
and administrative rules and orders (that have the effect of law) as well as all applicable final,
non-appealable, judicial opinions will be called “Applicable Law."

(KX) "Community Association Dues, Fees, and Assessments." All dues, fees, assessments and other
charges that are imposed on Borrower or the Property by a condominium association, homeowners
association or similar organization will be called "Community Association Dues, Fees, and Assessments."
(L) "Electronic Funds Transfer." "Electronic Funds Transfer” means any transfer of money, other than
by check, draft, or similar paper instrument, which is initiated through an electronic terminal, telephonic
instrument, computer, or magnetic tape so as to order, instruct, or authorize a financial institution to debit
or credit an account. Some common examples of an Electronic Funds Transfer are point-of-sale transfers
(where a card such as an asset or debit card is used at a merchant), automated teller machine (or ATM)
transactions, transfers initiated by telephone, wire transfers, and automated clearinghouse transfers.

(M) "Escrow Items." Those items that are described in Section 3 will be called “Escrow Items."

(N) "Miscellaneous Proceeds." "Miscellaneous Proceeds" means any compensation, settlement, award of
damages, or proceeds paid by any third party (other than Insurance Proceeds, as defined in, and paid under
the coverage described in Section 5) for: (i) damage to, or destruction of, the Property; (ii) Condemnation
or other taking of all or any part of the Property; (iii) conveyance in lieu of Condemnation or sale to avoid
Condemnation; or (iv) misrepresentations of, or omissions as to, the value and/or condition of the
Property. A taking of the Property by any governmental authority by eminent_domain is known as
"Condemnation."

{O) "Mortgage Insurance." "Mortgage Insurance” means insurance protecting Lender against the
nonpayment of, or default on, the Loan.

(P) "Periodic Payment." The regularly scheduled amount due for (i) principal and interest under the Note,
and (ii) any amounts under Section 3 will be called “Periodic Payment."

(Q) "RESPA." "RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. Section 2601 et
seq.) and its implementing regulation, Regulation X (24 C.F.R. Part 3500), as they might be amended
from time to time, or any additional or successor legislation or regulation that governs the same subject
matter. As used in this Security Instrument, “RESPA" refers to all requirements and restrictions that are
imposed in regard to a “federally related mortgage loan" even if the Loan does not qualify as a “federally

related mortgage loan" under RESPA.
mpep let _ tee

Esa) (0005}.07 Pogo 2 of 17 Form 3033 4/04

 

spn caeepecpip ar ismipppamcingiapaia scares tee a no a er ns es oe ee
 

Cllse 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 22 of 70 PagelD #: 943

+ BORROWER'S TRANSFER TO LENDER OF RIGHTS IN THE PROPERTY
I mortgage, grant and convey the Property to MERS (solely as nominee for Lender and Lender's
successors in interest) and its successors in interest subject to the terms of this Security Instrument. This
means that, by signing this Security Instrument, I am giving Lender those rights that are stated in this
* Security Instrument and also those rights that Applicable Law gives to lenders who hold mortgages on real
property. I am giving Lender these rights to protect Lender from possible losses that might result if I fail
to:

(A) Pay all the amounts that I owe Lender as stated in the Note including, but not limited to, all renewals,
extensions and modifications of the Note;

(B) Pay, with interest, any amounts that Lender spends under this Security Instrument to protect the value
of the Property and Lender's rights in the Property; and

(C) Keep all of my other promises and agreements under this Security Instrument and the Note,

I understand and agree that MERS holds only legal title to the rights granted by me in this Security
Instrument, but, if necessary to comply with law or custom, MERS (as nominee for Lender and Lender's
successors and assigns) has the right:

(A) to exercise any or all of those rights, including, but not limited to, the right to foreclose and sell the
Property; and

(B) to take any action required of Lender including, but not limited to, releasing and canceling this
Security Instrument.

DESCRIPTION OF THE PROPERTY

I give MERS (solely as nominee for Lender and Lender’s successors in interest) rights in the Property
described in (A) through (G) below:

(A) The Property which is located at90-34 205th Street

[Street]
Hollis [City, Town or Village], New York11423 {Zip Code}.
This Property is in Queens County. It has the following legal

description: SEE ATTACHED LEGAL DESCRIPTION

@) All buildings and other improvements that are located on the Property described in subsection (A) of
is section;

(C) All rights in other property that I have as owner of the Property described in subsection (A) of this
section. These rights are known as “easements and appurtenances attached to the Property;"

(D) All rights that I have in the land which lies in the streets or roads in front of, or next to, the Property

described in subsection (A) of this section;

CED -FAINY) (ocos).07 Page 3 of 17 Form 3033 1/01
2

CEP LE ¢.

 

 
C

 

bse 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 23 of 70 PagelD #: 944

Atlantis Land Services Confidential

‘ Atlantis Land Services
: Schedule A

.

ALL that certain plot, piece or parcel of land, situate, lying and being in the Borough of Queens, City and State of
New York, bounded and described as follows:

Page 2

BEGINNING at a point on the Westerly side of 205th Street, distant 367 feet northerly from the corer formed by the

intersection of the northerly side of 93rd Avenue and the westerly side of 205th Street;
es RUNNING THENCE westerly parallel with 93rd Avenue, 100 feet
\ THENCE northerly parallel with 205th Street, 33.17 feet;
THENCE easterly parallel with 93rd Avenue 100 feet to the westerly side of 205th Street;

THENCE southerly along the westerly side of 205th Street 33.17 feet to the point or place of BEGINNING.

ar
we
a7
we
EG
wr
wat
ae
at
a
fre

a

ay

pea

at fe
st
oe”
af
ae
ar
“3°
we
Faye
a: da
if
at
+e
ae
a
a
a
rs
a

Section: Block: 10485 Lot: 8§ County: Queens

 

 

 
 

 

Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 24 of 70 PagelD #:

(E) Ail fixtures that are now or in the future will be on the Property described in subsections (A) and (B)
of this section; -

(F) All of the rights and property described in subsections (B) through (E) of this section that I acquire in
the future; and

. (G) All replacements of or additions to the Property described in subsections (B) through.(F) of this section

and all Insurance Proceeds for loss or damage to, and all Miscellaneous Proceeds of the Property described
in subsections (A) through (F) of this section.

BORROWER'S RIGHT TO MORTGAGE THE PROPERTY AND BORROWER'S OBLIGATION
TO DEFEND OWNERSHIP OF THE PROPERTY

I promise that: (A) I lawfully own the Property; (B) I have the right to mortgage, grant and convey
the Property to Lender; and (C) there are no outstanding claims or charges against the Property, except for
those which are of public record.

I give a general warranty of title to Lender. This means that I will be fully responsible for any losses
which Lender suffers because someone other than myself has some of the rights in the Property which I
promise that I have. I promise that I will defend my ownership of the Property against any claims of such
rights.

PLAIN LANGUAGE SECURITY INSTRUMENT

This Security Instrument contains promises and agreements that are used in real property security
instruments all over the country. It also contains other promises and agreements that vary in different parts
of the country. My promises and agreements are stated in “plain language."

COVENANTS

I promise and I agree with Lender as follows:

1. Borrower's Promise to Pay. I will pay to Lender on time principal and interest due under the
Note and any prepayment, late charges and other amounts due under the Note. I will also pay all amounts
for Escrow Items under Section 3 of this Security Instrument.

Payments due under the Note and this Security Instrument shall be made in U.S. currency. If any of
my payments by check or other payment instrument is retumed to Lender unpaid, Lender may require my
payment be made by: (a) cash; (b) money order; (c) certified check, bank check, treasurer's check or
cashier's check, drawn upon an institution whose deposits are insured by a federal agency, instrumentality,
or entity; or (d) Electronic Funds Transfer.

Payments are deemed received by Lender when received at the location required in the Note, or at
another location designated by Lender under Section 15 of this Security Instrument. Lender may retum or
accept any payment or partial payment if it is for an amount that is less than the amount that is then due. If
Lender accepts a lesser payment, Lender may refuse to accept a lesser payment that I may make in the
future and does not waive any of its rights. Lender is not potas to apply such lesser payments when it
accepts such payments. If interest on principal accrues as if all Periodic Payments had been paid when due,
then Lender need not pay interest on supe) funds, Lender may hold such unapplied funds until I make
payments to bring the Loan current. If] do not do so within a reasonable period of time, Lender will either
apply such funds or return them to me. In the event of foreclosure, any unapplied funds will be applied to

e outstanding principal balance immediately prior to foreclosure. No offset or claim which 1 might have
now or in the future against Lender will relieve me from making payments due under the Note and this
Security Instrument or keeping all of my other promises and agreements secured by this Security

nstrument.

2. Application of Borrower's Payments and Insurance Proceeds. Unless Applicable Law or this
Seton 2 requires otherwise, Lender will apply each of my payments that Lender accepts in the following
order:

First, to pay interest due under the Note;

Next, to pay principal due under the Note; and

Next, to pay the amounts due Lender under Section 3 of this Security Instrument.

Such payments will be applied to each Periodic Payment in the order in which it became due.
Any remaining amounts will be applied as follows:

First, to pay any late charges;

Next, to pay any other amounts due under this Security Instrument; and

Next, to reduce the principal balance of the Note,

say) {005).07 Pogo 4 of 17 Ferm 3033 1/04
®

es

 

945
dase 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 25 of 70 PagelD #

 

 

.

if Lender receives a payment from me for a late Periodic Payment which includes a sufficient amount
to pay any late charge due, the payment may be applied to the late Periodic Payment and the late charge. If
more than one Periodic Payment is due, Lender may apply any payment received from me: First, to the
repayment of the Periodic Payments that are due if, and to the extent that, each payment can be paid in
full; Next, to the extent that any excess exists after the payment is applied to the full payment of one or
more Periodic Payments, such excess may be applied to any late charges due.

Voluntary prepayments will be applied as follows: First, to any prepayment charges; and Next, as
described in the Note.

Any application of payments, Insurance Proceeds, or Miscellaneous Proceeds to principal due under
the Note will not extend or postpone the due date of the Periodic Payments or change the amount of those
payments.

3. Monthly Payments For Taxes And Insurance.

(a) Borrower's Obligations.

I will pay to Lender all amounts necessary to pay for taxes, assessments, water charges, sewer rents
and other similar charges, ground leasehold payments or rents (if any), hazard or property insurance
covering the Property, flood insurance (if any), and any required Mortgage Insurance, or a Loss Reserve
as described in Section 10 in the place of Mortgage Insurance. Each Periodic Payment will include an
amount to be applied toward payment of the following items which are called "Escrow Items:"

(J) The taxes, assessments, water charges, sewer rents and other similar charges, on the Property

which under Applicable Law may be superior to this Security Instrument as a Lien on the Property.

Any claim, demand or charge that is made against property because an obligation has not been

fulfilled is known as a "Lien;"

(2) The leasehold payments or ground rents on the Property (if any);

G) The premium for any and all insurance required by Lender under Section 5 of this Security

Instrument,

(4) The premium for Mortgage Insurance (if any);

(5) The amount I may be required to pay Lender under Section 10 of this Security Instrument instead

of the payment of the premium for Mortgage Insurance (if any); and

(6) If required by Lender, the amount for any Community Association Dues, Fees, and Assessments.

After signing the Note, or at any time during its term, Lender may include these amounts as Escrow
Items. The monthly payment I will make for Escrow Items will be based on Lender's estimate of the
annual amount required.

I will pay all of these amounts to Lender unless Lender tells me, in writing, that I do not have to do
so, or unless Applicable Law requires otherwise, I will make these payments on the same day that my
Periodic Payments of principal and interest are due under the Note.

The amounts that I pay to Lender for Escrow Items under this Section 3 will be called "Escrow
Funds." I will pay Lender the Escrow Funds for Escrow Items unless Lender waives my obligation to pay
the Escrow Funds for any or all Escrow Items. Lender may waive my obligation to pay to Lender Escrow
Funds for any or all Escrow Items at any time. Any such waiver must be in writing. In the event of such
waiver, I will pay directly, when and where payable, the amounts due for any Escrow Items for which
payment of Escrow Funds has been waived by Lender and, if Lender requires, will promptly send to
Lender receipts showing such payment within such time period as Lender may require. My obligation to
make such payments and to provide receipts will be considered to be a promise and agreement contained in
this Security Instrument, as the phrase "promises and agreements" is used in Section 9 of this Security
Instrument. If I am obligated to pay Escrow Items directly, pursuant to a waiver, and [ fail to pay the
amount due for an Escrow Item, Lender may pay that amount and I will then be obligated under Section 9
of this Security Instrument to repay to Lender. Lender may revoke the waiver as to any or all Escrow Items
at any time by a notice given in accordance with Section 15 of this Security Instrument and, upon the
revocation, I will pay to Lender all Escrow Funds, and in amounts, that are then required under this

Section 3.
mab EP

GS -SANY) (9005)07 Pago Sof 17 Form 3033 1/04
oo

Ol Lt 8 id,

 

 

946
cpse 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 26 of 70 PagelD #] 947

|
!

 

 

. 3 promise to promptly send to Lender any notices that I receive of Escrow Item amounts to be paid.
Lender will estimate from time to time the amount of Escrow Funds I will have to pay by using existing
assessments and bills and reasonable estimates of the amount I will have to pay for Escrow Items in the
future, “unless Applicable Law requires Lender to use another method for determining the amount I am to

* Lender may, at any time, collect and hold Escrow Funds in an amount sufficient to permit Lender to
apply the Escrow Funds at the time specified under RESPA. Applicable Law puts limits on the total
amount of Escrow Funds Lender can at any time collect and hold. This total amount cannot be more than
the maximum amount a lender could require under RESPA. If there is another Applicable Law that
imposes a lower limit on the total amount of Escrow Funds Lender can collect and hold, Lender will be
limited to the lower amount.

(b) Lender's Obligations.

Lender will keep the Escrow Funds in a savings or banking institution which has its deposits insured
by a federal agency, instrumentality, or entity, or in any Federal Home Loan Bank. If Lender is such a
sayings or banking institution, Lender may hold the Escrow Funds. Lender will use the Escraw Funds to
pay the Escrow Items no later than the time allowed under RESPA or other Applicable Law. Lender will
give to me, without charge, an annual accounting of the Escrow Funds. That accounting will show all
additions to and deductions from the Escrow Funds and the reason for each deduction.

Lender may not charge me for holding or keeping the Escrow Funds, for using the Escrow Funds to
pay Escrow Items, for making a yearly analysis of my payment of Escrow Funds or for receiving, or for
verifying and totaling assessments and bills. However, Lender may charge me for these services if Lender
pays me interest on the Escrow Funds and if Applicable Law permits Lender to make such a charge.
Lender will not be required to pay me any interest or earnings on the Escrow Funds unless either (1)
Lender and J agree in writing that Lender will pay interest on the Escrow Funds, or (2) Applicable Law
requires Lender to pay interest on the Escrow Funds.

(c) Adjustments to the Escrow Funds.

Under Applicable Law, there is a limit on the amount of Escrow Funds Lender may hold. If the
amount of Escrow Funds held by Lender exceeds this limit, then there will be an excess amount and
RESPA requires Lender to account to me in a special manner for the excess amount of Escrow Funds.

If, at any time, Lender has not received enough Escrow Funds to make the payments of Escrow Items
when the payments are due, Lender may tell me in writing that an additional amount is necessary. I will
pay to Lender whatever additional amount is necessary to pay the Escrow Items when the payments are
due, but the number of payments will not be more than 12.

When I have paid all of the Sums Secured, Lender will promptly refund to me any Escrow Funds that
are then being held by Lender.

4. Borrower's Obligation to Pay Charges, Assessments And Claims. I will pay all taxes,
assessments, water charges, sewer rents and other similar charges, and any other charges and fines that
may be imposed on the Property and that may be superior to this Security Instrument. I will also make
ground rents or payments due under my lease if I am a tenant on the Property end Community Association
Dues, Fees, and Assessments (if any) due on the Property. If these items are Escrow Items, I will do this
by making the payments as described in Section 3 of this Security Instrument. In this Security Instrument,
the word "Person" means any individual, organization, governmental authority or other party.

I will promptly pay or satisfy all Liens against the Property that may be superior to this Security
Instrument. However, this Security Instrument does not require me to satisfy a superior Lien if: (a) I
agree, in writing, to pay the obligation which gave rise to the superior Lien and Lender approves the way
in which ] agree to pay that obligation, but only so long as I am performing such agreement; (b) in good
faith, I argue or defend against the superior Lien in a lawsuit so that in Lender's opinion, during the
lawsuit, the superior Lien may not be enforced, but only until the lawsuit ends; or (c) [ secure from the
holder of that other Lien an agreement, approved in writing by Lender, that the Lien of this Security

ED -GA(NY) (0005)07 Page 6 of 17 f é f Form 3033 1/04
° CH > MA é. Cy

 

 

 
 

ase 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 27 of 70 PagelD #: 948

, Instrument is superior to the Lien held by that Person. If Lender determines that any part of the Property is
subject to a superior Lien, Lender may give Borrower a notice identifying the superior Lien. Within 10
days of the date on which the notice is given, Borrower shall pay or satisfy the superior Lien or take one or

, More of the actions mentioned in this Section 4.

Lender also may require me to pay a one-time charge for an independent real estate tax reporting
service used by Lender in connection with the Lean, unless Applicable Law does not permit Lender to
make such a charge.

5. Borrower's Obligation to Maintain Hazard Insurance or Property Insurance. I will obtain
hazard or property insurance to cover all buildings and other improvements that now are, or in the future
will be, located on the Property. The insurance will cover loss or damage caused by fire, hazards normally
covered by "Extended Coverage" hazard insurance policies, and any other hazards for which Lender
requires coverage, including, but not limited to earthquakes and floods. The insurance will be in the
amounts (including, but not limited to, deductible levels) and for the periods of time required by Lender.
What Lender requires under the last sentence can change during the term of the Loan. I may choose the
insurance company, but my choice is subject to Lender's right to disapprove. Lender may not disapprove
my choice unless the disapproval is reasonable. Lender may require me to pay either (a) a one-time charge
for flood zone determination, certification and tracking services, or (b) a one-time charge for flood zone
determination and certification services and subsequent charges each time remappings or similar changes
occur which reasonably might affect the flood zone determination or certification. If I disagree with the
flood zone determination, [ may request the Federal Emergency Management Agency to review the flood
zone determination and I promise to pay any fees charged by the Federal Emergency Management Agency
for its review.

If I fail to maintain any of the insurance coverages described above, Lender may obtain insurance
coverage, at Lender's option and my expense. Lender is under no obligation to purchase any particular
type or amount of coverage. Therefore, such coverage will cover Lender, but might or might not protect
me, my equity in the Property, or the contents of the Property, against any risk, hazard or liability and
might provide greater or lesser coverage than was previously in effect. I acknowledge that the cost of the
insurance coverage so obtained might significantly exceed the cost of insurance that I could have obtained.
Any amounts disbursed by Lender under this Section 5 will become my additional debt secured by this
Security Instrument. These amounts will bear interest at the interest rate set forth in the Note from the date
of disbursement and will be payable with such interest, upon notice from Lender to me requesting
payment.

All of the insurance policies and renewals of those policies will include what is known as a "Standard
Mortgage Clause” to protect Lender and will name Lender as mortgagee and/or as an additional loss payee.
The form of all policies and renewals will be acceptable to Lender. Lender will have the right to hold the
policies and renewal certificates. If Lender requires, I will promptly give Lender all receipts of paid
premiums and renewal notices that J receive.

If I obtain any form of insurance coverage, not otherwise required by Lender, for damage to, or
destruction of, the Property, such policy will include a Standard Mortgage Clause and will name Lender as
mortgagee and/or as an additional loss payee.

If there is a loss or damage to the Property, I will promptly notify the insurance company and
Lender. If I do not promptly prove to the insurance company that the loss or damage occurred, then Lender
may do so,

The amount paid by the insurance company for loss or damage to the Property is called “Insurance
Proceeds." Unless Lender and I otherwise agree in writing, any Insurance Proceeds, whether or not the
underlying insurance was required by Lender, will be used to repair or to restore the damaged Property
unless: (a) it is not economically feasible to make the repairs or restoration; (b) the use of the Insurance
Proceeds for that purpose would lessen the protection given to Lender by this Security Instrument; or (c)
Lender and I have agreed in writing not to use the Insurance Proceeds for that purpose. During the period

GD -SA(NY) 2005} 07 Paga7 of 17 ie no.
HA fe 2 x

 

 

a = a
C

 

 

ase 1:18-cy-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 28 of 70 PagelD #: 949

, that any repairs or restorations are being made, Lender may hold any Insurance Proceeds until it has had an
Opportunity to inspect the Property to verify that the repair work has been completed to Lender's
satisfaction. However, this inspection will be done promptly. Lender may make payments for the repairs
and restorations in a single payment or in a series of progress payments as the work is completed. Unless
Lender and I agree otherwise in writing or unless Applicable Law requires otherwise, Lender is not
required to pay me any interest or earnings on the Insurance Proceeds. I will pay for any public adjusters
or other third parties that I hire, and their fees will not be paid out of the Insurance Proceeds. If the repair
or-restoration is not economically feasible or if it would lessen Lender’s protection under this Security
Instrument, then the Insurance Proceeds will be used to reduce the amount that I owe to Lender under this
Security Instrument. Such Insurance Proceeds will be applied in the order provided for in Section 2. If any
of the Insurance Proceeds remain after the amount that I owe to Lender has been paid in full, the remaining
Insurance Proceeds will be paid to me.

If I abandon the Property, Lender may file, negotiate and settle any available insurance claim and
related matters. If I do not answer, within 30 days, a notice from Lender stating that the insurance
company has offered to settle a claim, Lender may negotiate and settle the claim. The 30-day period will
begin when the notice is given. In either event, or if Lender acquires the Property under Section 22 of this
Security Instrument or otherwise, I give Lender my rights to any Insurance Proceeds in an amount not
greater than the amounts unpaid under the Note and this Security Instrument. I also give Lender any other
of my rights (other than the right to any refund of unearned premiums that I paid) under all insurance
policies covering the Property, if the rights are applicable to the coverage of the Property. Lender may use
the Insurance Proceeds either to repair or restore the Property or to pay amounts unpaid under the Note or
this Security Instrument, whether or not then due.

6. Borrower's Obligations to Occupy The Property. I will occupy the Property and use the
Property as my principal residence within 60 days after I sign this Security Instrument. I will continue to
occupy the Property and to use the Property as my principal residence for at least one year. The one-year
period will begin when I first occupy the Property. However, I will not have to occupy the Property and
use the Property as my principal residence within the time frames set forth above if Lender agrees in
writing that I do not have to do so, Lender may not refuse to agree unless the refusal is reasonable. I also
will not have to occupy the Property and use the Property as my principal residence within the time frames
set forth above if extenuating circumstances exist which are beyond my control.

7. Borrower's Obligations to Maintain And Protect The Property And to Fulfill Any Lease
Obligations.

(a) Maintenance and Protection of the Property.

I will not destroy, damage or harm the Property, and I will not allow the Property to deteriorate.
Whether or not I am residing in the Property, I will keep the Property in good repair so that it will not
deteriorate or decrease in value due to its condition. Unless it is determined under Section 5 of this
Security Instrument that repair is not economically feasible, I will promptly repair the Property if damaged
to avoid further deterioration or damage. If insurance or Condemnation (as defined in the definition of
Miscellaneous Proceeds) proceeds are paid because of loss or damage to, or Condemnation of, the
Property, I will repair or restore the Property only if Lender has released those proceeds for such purposes.
Lender may pay for the repairs and restoration out of proceeds in a single payment or in a series of
progress payments as the work is completed. If the insurance or Condemnation proceeds are not sufficient
to repair or restore the Property, I promise to pay for the compietion of such repair or restoration.

(b) Lender's Inspection of Property.

Lender, and others authorized by Lender, may enter on and inspect the Property. They will do so in a
reasonable manner and at reasonable times. If it has a reasonable purpose, Lender may inspect the inside of
the home or other improvements on the Property. Before or at the time an inspection is made, Lender will
give me notice stating a reasonable purpose for such interior inspection.

mu LEP

GBD -sAiny) o00s}.07 Poge 8 of 17 Form 3033 1/04

CER We c:

 

 

nena plaaaraicareeipanearanpiar naga * a oe
ase 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 29 of 70 PagelD #:

 

 

\ «8. Borrower's Loan Application. Jf, during the application process for the Loan, I, or any Person or
entity acting at'my direction or with my knowledge or consent, made false, misleading, or inaccurate
statements to Lender about information important to Lender in determining my eligibility for the Loan (or
did not provide Lender with such information), Lender will treat my actions as a default under this
Security Instrument. False, misleading, or inaccurate statements about information important to Lender
would include a misrepresentation of my intention to occupy the Property as a principal residence. This is
just one example ofa false, misleading, or inaccurate statement of important information.

9. Lender's Right to Protect Its Rights in The Property. If: (a) I do not keep my promises and
agreements made in this Security Instrument; (b) someone, including me, begins a legal proceeding that
may significantly affect Lender’ s interest in the Property or rights under this Security Instrument (such as a
legal proceeding in bankruptcy, in probate, for Condemnation or Forfeiture (as defined in Section 11),
proceedings which could give a Person rights which could equal or exceed Lender's interest in the Property
or under this Security Instrument, proceedings for enforcement of a Lien which may become superior to
this Security Instrument, or to enforce laws or regulations); or (c) I have abandoned the Property, then
Lender may do and pay for whatever is reasonable or appropriate to protect Lenten interest in the
Property and Lender's rights under this Security Instrument.

Lender's actions may include, but are not limited to: (a) protecting and/or assessing the value of the
Property; (b) securing and/or repairing the Property; (c) paying sums to eliminate any Lien against the
Property that may be equal or superior to this Security Instrument; (d) appearing in court; and (e) paying
reasonable attorneys’ fees to protect its interest in the Property and/or rights under this Security
Instrument, including its secured position in a bankruptcy proceeding. Lender can also enter the Property
to make repairs, change locks, replace or board up doors and windows, drain water from pipes, eliminate
building or other code violations or dangerous conditions, have utilities turned on or off, and take any
other action to secure the Property. Although Lender may take action under this Section 9, Lender does not
have to do so and is under no duty to do so. I agree that Lender will not be liable for not taking any or all
actions under this Section 9.

I will pay to Lender any amounts, with interest, which Lender spends under this Section 9. I will pay
those amounts to Lender when Lender sends me a notice requesting that I do so. I will pay interest on
those amounts at the interest rate set forth in the Note. Interest on ¢ach amount will begin on the date that
the amount is spent by Lender. This Security Instrument will protect Lender in case ] do not keep this
promise to pay those amounts with interest.

If J do not own, but am a tenant on the Property, I will fulfill all my obligations under my lease. I
also agree that, if ] acquire the full title (sometimes called "Fee Title") to the Property, my lease interest
and the Fee Title will not merge unless Lender agrees to the merger in writing.

10. Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan,
I will pay the premiums for the Mortgage Insurance. If, for any reason, the Mortgage Insurance coverage
ceases to be available from the mortgage insurer that previously provided such insurance and Lender
required me to make separate payments toward the premiums for Mortgage Insurance, I will pay the
premiums for substantially equivalent Mortgage Insurance coverage from an alternate mortgage insurer.
However, the cost of this Mortgage Insurance coverage will be substantially equivalent to the cost to me of
the previous Mortgage Insurance coverage, and the alternate mortgage insurer will be selected by Lender.

If substantially equivalent Mortgage Insurance coverage is not available, Lender will establish a
non-refundable "Loss Reserve" as a substitute for the Mortgage Insurance coverage. I will continue to pay
to Lender each month an amount equal to one-twelfth of the yearly Mortgage Insurance premium (as of the
time the coverage lapsed or ceased to be in effect). Lender will retain these payments, and will use these
payments to pay for losses that the Mortgage Insurance would have covered. The Loss Reserve is
non-refundable even if the Loan is ultimately paid in full and Lender is not required to pay me any interest
on the Loss Reserve. Lender can no longer require Loss Reserve payments if (a) Mortgage Insurance

GP sain) (005).07 Poge 9 of 17 Form 3033 1/04
LE a

SUL Ln

 

 

950
 

ts 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 30 of 70 PagelD #: 951

coverage again becomes available through an insurer selected by Lender; (b) such Mortgage Insurance is
obtained; (c) Lender requires separately designated payments toward the premiums for Mortgage
Insurance; and (d) the Mortgage Insurance coverage is in the amount and for the period of time required by
Lender. -

If Lender required Mortgage Insurance as a condition of making the Loan and Borrower was required
to make separate payments toward the premiums for Mortgage Insurance, I will pay the Mortgage
Insurance premiums, or the Loss Reserve payments, until the requirement for Mortgage Insurance ends
according to any written agreement between Lender and me providing for such termination or until
termination of Mortgage Insurance is required by Applicable Law. Lender may require me to pay the
premiums, or the Loss Reserve payments, in the manner described in Section 3 of this Security Instrument.
Nothing in this Section 10 will affect my obligation to pay interest at the rate provided in the Note,

A Mortgage Insurance policy pays Lender (or any entity that purchases the Note) for certain losses it
may incur if Borrower does not repay the Loan as agreed. Borrower is not a party to the Mortgage
Insurance policy.

Mortgage insurers assess their total risk on all Mortgage Insurance from time to time. Mortgage
insurers may enter into agreements with other parties to share or change their risk, or to reduce losses.
These agreements are based on terms and conditions that are satisfactory to the mortgage insurer and the
other party (or parties) to these agreements. These agreements may require the mortgage insurer to make
payments using any source of finds that the mortgage insurer may have available (which may include
Mortgage Insurance premiums).

As a result of these agreements, Lender, any owner of the Note, another insurer, any reinsurer, or
any other entity may receive (directly or indirectly) amounts that come from a portion of Borrower's
payments for Mortgage Insurance, in exchange for sharing or changing the mortgage insurer’s risk, or
reducing losses. If these agreements provide that an affiliate of Lender takes a share of the insurer's risk in
exchange for a share of the premiums paid to the insurer, the arrangement is often termed "captive
reinsurance.” It also should be understood that: (a) any of these agreements will not affect the amounts that
Borrower has agreed to pay for Mortgage Insurance, or any other terms of the Loan. These agreements
will not increase the amount Borrower will owe for Mortgage Insurance, and they will not entitle Borrower
to any refund; and (b) any of these agreements will not affect the rights Borrower has - if any - regarding
the Mortgage Insurance under the Homeowners Protection Act of 1998 or any other law. These rights may
include the right (a) to receive certain disclosures, (b) to request and obtain cancellation of the Mortgage
Insurance, (c) to have the Mortgage Insurance terminated automatically, and/or (d) to receive a refund of
any Mortgage Insurance premiums that were not eared at the time of such cancellation or termination.

11. Agreements About Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds are
assigned to and will be paid to Lender.

If the Property is damaged, such Miscellaneous Proceeds will be applied to restoration or repair of the
Property, if (a) the restoration or repair is economically feasible, and (b) Lender's security given in this
Security Instrument is not lessened. During such repair and restoration period, Lender will have the right
to hold such Miscellaneous Proceeds until Lender has had an opportunity to inspect the Property to verify
that the work has been completed to Lender's satisfaction. However, the inspection will be undertaken
promptly. Lender may pay for the repairs and restoration in a single disbursement or in a series of progress
payments as the work is completed. Unless Lender and I agree otherwise in writing or unless Applicable
Law requires interest to be paid on such Miscellaneous Proceeds, Lender will not be required to pay
Borrower any interest or earings on the Miscellaneous Proceeds. If the restoration or repair is not
economically feasible or Lender's security given in this Security Instrument would be lessened, the
Miscellaneous Proceeds will be applied to the Sums Secured, whether or not then due. The excess, if any,
will be paid to me. Such Miscellaneous Proceeds will be applied in the order provided for in Section 2.

In the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous
Proceeds will be applied to the Sums Secured, whether or not then due. The excess, ifany, will be paid to

me,
In the event of a partial taking, destruction, or loss in value of the Property in which the fair market

value of the Property immediately before the partial taking, destruction, or loss in value is equal to or
greater than the amount of the Sums Secured immediately before the partial taking, destruction, or loss in

wn ff EF
Cp -5ANY) qoo0s}o7 Page 10 of 17 i f Form 3033 1/04
‘ E

PEO EC

 

 

serra eee . ee ares ss fe AE SE
 

chse 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 31 of 70 PagelD #1 952

aoe

“

. Yaluethe Sums Secured will be reduced by the amount of the Miscellaneous Proceeds multiplied by the
following fraction: (a) the total amount of the Sums Secured immediately before the partial taking,
destructién, or loss in value divided by (b) the fair market value of the Property immediately before the
partial taking, destruction, or loss in value. Any balance shall be paid to me.

+ Jn the event of a partial taking, destruction, or loss in value of the Property in which the fair market
value of the Property immediately before the partial taking, destruction, or loss in value is less than the
amount of the Sums Secured immediately before the partial taking, destruction, or loss in value, the
Miscellaneous Proceeds will be applied to the Sums Secured whether or not the sums are then due.

If I abandon the Property, or if, after Lender sends me notice that the Opposing Party (as defined in
the next sentence) offered to make an award to settle a claim for damages, I fail to respond to Lender
within 30 days after the date Lender gives notice, Lender is authorized to collect and apply the
Miscellaneous Proceeds either to restoration or repair of the Property or to the Sums Secured, whether or
not then due, "Opposing Party" means the third party that owes me Miscellaneous Proceeds or the party
against whom I have a right of action in regard to Miscellaneous Proceeds.

I will be in default under this Security Instrument if any civil or criminal action or proceeding that
Lender determines could result in a court ruling (a) that would require Forfeiture of the Property, or (b)
that could damage Lender's interest in the Property or rights under this Security Instrument. "Forfeiture" is
a court action to require the Property, or any part of the Property, to be given up. I may correct the default
by obtaining a court ruling that dismisses the court action, if Lender determines that this court ruling
prevents Forfeiture of the Property and also prevents any damage to Lender's interest in the Property or
rights under this Security Instrument. If I correct the default, I will have the right to have enforcement of
this Security Instrument discontinued, as provided in Section 19 of this Security Instrument, even if Lender
has required Immediate Payment in Full (as defined in Section 22). The proceeds of any award or claim for
damages that are attributable to the damage or reduction of Lender’s interest in the Property are assigned,
and will be paid, to Lender.

All Miscellaneous Proceeds that are not applied to restoration or repair of the Property will be applied
in the order provided for in Section 2.

12, Continuation of Borrower's Obligations And of Lender's Rights.

(a) Borrower's Obligations.

Lender may allow me, or a Person who takes over my rights and obligations, to delay or to change
the amount of the Periodic Payments. Even if Lender does this, however, I will still be fully obligated
ies the Note and under this Security Instrument unless Lender agrees to release me, in writing, from my
obligations.

Lender may allow those delays or changes for me or a Person who takes over my rights and
obligations, even if Lender is requested not to do so. Even if Lender is requested to do so, Lender will not
be required to (1) bring a lawsuit against me or such a Person for not fulfilling obligations under the Note
or under this Security Instrument, or (2) refuse ta extend time for payment or otherwise modify
amortization of the Sums Secured.

(b) Lender's Rights.

Even if Lender does not exercise or enforce any right of Lender under this Security Instrument or
under Applicable Law, Lender will stil] have all of those rights and may exercise and enforce them in the
future. Even if: (1) Lender obtains insurance, pays taxes, or pays other claims, charges or Liens against the
Property; (2) Lender accepts payments from third Persons; or (3) Lender accepts payments in amounts less
than the amount then due, Lender will have the right under Section 22 below to demand that I make
Immediate Payment in Full of any amounts remaining due and payable to Lender under the Note and under
this Security Instrument.

13. Obligations of Borrower And of Persons Taking Over Borrower's Rights or Obligations. If
more than one Person signs this Security Instrument as Borrower, each of us is fully obligated to keep all
of Borrower's promises and obligations contained in this Security Instrument. Lender may enforce
Lender's rights under this Security Instrument against each of us individually or against all of us together.
This means that any one of us may be required to pay all of the Sums Secured. However, if one of us does
not sign the Note: (a) that Person ts signing this Security Instrument only to give that Person's rights in the
Property to Lender under the terms of this Security Instrument; (b) that Person is not personally obligated
to pay the Sums Secured; and (c) that Person agrees that Lender may agree with the other Borrowers to

win eF

Gp cany (2005).07 Pago 11 of 17 i c ~ Form 3033 4/04

MOE a.

 

 

 
 

ASe 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 32 of 70 PagelD #: 953

, *delay enforcing any of Lender's rights, to modify, or make any accommodations with regard to the terms
of this Security Instrument or the Note without that Person's consent.

Subject to the provisions of Section 18 of this Security Instrument, any Person who takes over my
rights or obligations under this Security Instrument in writing, and is approved by Lender in writing, will
have all of my rights and will be obligated to keep all of my promises and agreements made in this Security
Instrument, Borrower will not be released from Borrower's obligations and liabilities under this Security
Instrument unless Lender agrees to such release in writing. Any Person who takes over Lender's rights or
obligations under this Security Instrument will have all of Lender's rights and will be obligated to keep ail
of Lender's promises and agreements made in this Security Instrument except as provided under Section

14, Loan Charges. Lender may charge me fees for services performed in connection with my
default, for the purpose of protecting Lender's interest in the Property and rights under this Security
Instrument, including, but not limited to, attorneys’ fees, property inspection and valuation fees. With
regard to other fees, the fact that this Security Instrument does not expressly indicate that Lender may
charge a certain fee does not mean that Lender cannot charge that fee, Lender may not charge fees that are
prohibited by this Security Instrument or by Applicable Law.

If the Loan is subject to Applicable Law which sets maximum loan charges, and that Applicable Law
is finally interpreted so that the interest or other loan charges collected or to be collected in connection
with the Loan exceed penmitted limits: (a) any such loan charge will be reduced by the amount necessary to
reduce the charge to the permitted limit; and (b) any sums already collected from me which exceeded
permitted limits will be refunded to me, Lender may choose to make this refund by reducing the principal
owed under the Note or by making a direct payment to Borrower. If a refund reduces principal, the
reduction will be treated as a partial prepayment without any prepayment charge (even if a prepayment
charge is provided for under the Note). If I accept such a refund that is paid directly to me, I will waive
any right to bring a lawsuit against Lender because of the overcharge.

15. Notices Required under this Security Instrument. All notices given by me or Lender in
connection with this Security Instrument will be in writing. Any notice to me in connection with this
Security Instrument is considered given to me when mailed by first class mail or when actually delivered to
my notice address if sent by other means. Notice to any one Borrower will be notice to all Borrowers
unless Applicable Law expressly requires otherwise. The notice address is the address of the Property
unless I give notice to Lender of a different address. I will promptly notify Lender of my change of
address. If Lender specifies a procedure for reporting my change of address, then I will only report a
change of address through that specified procedure. There may be only one designated notice address under
this Security Instrument at any one time. Any notice to Lender will be given by delivering it or by mailiog
it by first class mail ta Lender’s address stated on the first page of this Security Instrument unless Lender
has given me notice of another address. Any notice in connection with this Security Instrument is given to
Lender when it is actually received by Lender. If any notice required by this Security Instrument is also
required under Applicable Law, the Applicable Law requirement will satisfy the corresponding
requirement under this Security Instrument.

16. Law That Governs this Security Instrument; Word Usage. This Security Instrument is
governed by federal law and the law of New York State. All rights and obligations contained in this
Security Instrument are subject to any requirements and limitations of Applicable Law. Applicable Law
might allow the parties to agree by contract or it might be silent, but such silence does not mean that
Lender and I cannot agree by contract. If any term of this Security Instrument or of the Note conflicts with
Applicable Law, the conflict will not affect other provisions of this Security Instrument or the Note which
can operate, or be given effect, without the conflicting provision. This means that the Security Instrument
or the Note will remain as if the conflicting provision did not exist.

As used in this Security Instrument: (a) words of the masculine gender mean and include
correspénding words of the feminine and neuter genders; (b) words in the singular mean and include the
plural, and words in the plural mean and include the singular; and (c} the word "may" gives sole discretion
without any obligation to take any action.

17. Borrower's Copy. I will be given one copy of the Note and of this Security Instrument.

18. Agreements about Lender's Rights If the Property Is Sold or Transferred. Lender may
require Immediate Payment in Full of all Sums Secured by this Security Instrument if all or any part of the
Property, or if any right in the Property, is sold or transferred without Lender's prior written permission.

was REL

CEP -GA(NY) 10005).07 Page 12 of 17 ; ¢ Form 3033 1/04
° L E A &
_ Zo L ;

 

 

 
C

 

 

hse 1:18-cy-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 33 of 70 PagelD #

IfBorrower is not a natural Person and a beneficial interest in Borrower is sold or transferred without
Lender's prior written permission, Lender also may require Immediate Payment in Full. However, this
option shall not be exercised by Lender if such exercise is prohibited by Applicable Law.

if Lender requires Immediate Payment in Full under this Section 18, Lender will give me a notice
which states this requirement. The notice will give me at least 30 days to make the required payment. The
30-day period will begin on the date the notice is given to me in the manner required by Section 15 of this
Security Instrument. If I do not make the required payment during that period, Lender may act to enforce
its rights under this Security Instrument without giving me any further notice or demand for payment.

19. Borrower's Right to Have Lender's Enforcement of this Security Instrument Discontinued.
Even if Lender has required Immediate Payment in Full, I may have the right to have enforcement of this
Security Instrument stopped. I will have this right at any time before the earliest of: (a) five days before
sale of the Property under any power of sale granted by this Security Instrument; (b) another period as
Applicable Law might specify for the termination of my right to have enforcement of the Loan stapped; or
(c) a judgment has been entered enforcing this Security Instrument. In order to have this right, I will meet
the following conditions:

(a) I pay to Lender the full amount that then would be due under this Security Instrument and the

Note as if Immediate Payment in Full had never been required;

(b) I correct my failure to keep any of my other promises or agreements made in this Security

Instrument;

(c) I pay all of Lender's reasonable expenses in enforcing this Security Instrument including, for

example, reasonable attorneys’ fees, property inspection and valuation fees, and other fees incurred

for the purpose of protecting Lender's interest in the Property and rights under this Security

Instrument; and

(d) I do whatever Lender reasonably requires to assure that Lender's interest in the Property and

rights under this Security Instrument and my obligations under the Note and under this Security

Instrument continue unchanged.

Lender may require that I pay the sums and expenses mentioned in (a) through (d) ‘in one or more of
the following forms, as selected by Lender: (a) cash; (6) money order; (c) certified check, bank check,
treasurer's check or cashier's check drawn upon an institution whose deposits are insured by a federal
agency, instrumentality or entity; or (d) Electronic Funds Transfer.

If I fulfill all of the conditions in this Section 19, then this Security Instrument will remain in full
effect as if Immediate Payment in Full had never been required. However, I will not have the right to have
Lender's enforcement of this Security Instrument discontinued if Lender has required Immediate Payment
in Full under Section 18 of this Security Instrument.

20. Note Holder's Right to Sell the Note or an Interest in the Note; Borrower's Right to Notice
of Change of Loan Servicer; Lender's and Borrower's Right to Notice of Grievance. The Note, or an
interest in the Note, together with this Security Instrument, may be sold one or more times. I might not
receive any prior notice of these sales.

The entity that collects the Periodic Payments and performs other mortgage loan servicing obligations
under the Note, this Security Instrument, and Applicable Law is called the "Loan Servicer." There may be
a change of the Loan Servicer as a result of the sale of the Note. There also may be one or more changes of
the Loan Servicer unrelated to a sale of the Note. Applicable Law requires that I be given written notice of
any change of the Loan Servicer. The notice will state the name and address of the new Loan Servicer, and
also tell me the address to which I should make my payments. The notice also will contain any other
information required by RESPA or Applicable Law. If the Note is sold and thereafter the Loan is serviced
by a Loan Servicer other than the purchaser of the Note, the mortgage loan servicing obligations to me will
remain with the Loan Servicer or be transferred to a successor Loan Servicer and are not assumed by the
Note purchaser unless otherwise provided by the Note purchaser.

Neither J nor Lender may commence, join or be jomed to any court action (as either an individual
party or the member of a class) that arises from the other party's actions pursuant to this Security
Instrument or that alleges that the other has not fulfilled any of its obligations under this Security
Instrument, unless the other is notified (in the manner required under Section 15 of this Security
Instrument) of the unfulfilled obligation and given a reasonable time period to take corrective action. If

GD -BAINY) 40005}.07 Page 13 of 17 “ee, Form 3033 1/04

cE Ly

| 954

 

 

eee np ra—mrabaere . arn ple a re ae
 

 

Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 34 of 70 PagelD #

+ ‘Appficable Law provides a time period which will elapse before certain action can be taken, that time

period will be deemed to be reasonable for purposes of this paragraph. The notice of acceleration and
opportunity to cure given to me under Section 22 and the notice of the demand for payment in full given to
me under Section 22 will be deemed to satisfy the notice and opportunity to take corrective action

* provisions of this Section 20. All rights under this paragraph are subject to Applicable Law.

21. Continuation of Borrower's Obligations to Maintain and Protect the Property. The federal
laws and the laws of New York State that relate to health, safety or environmental protection are called
"Environmental Law." Environmental Law classifies certain substances as toxic or hazardous. There are
other substances that are considered hazardous for purposes of this Section 21. These substances are
gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides and herbicides, volatile
solvents, materials containing asbestos or formaldehyde, and radioactive materials. The substances defined
as toxic or hazardous by Environmental Law and the substances considered hazardous for purposes of this
Section 21 are called "Hazardous Substances." "Environmental Cleanup” includes any response action,
remedial action, or removal action, as defined in Environmental Law. An “Environmental Condition"
means a condition that can cause, contribute to, or otherwise trigger an Environmental Cleanup.

I will not do anything affecting the Property that violates Environmental Law, and T will not allow
anyone else to do so. I will not cause or permit Hazardous Substances to be present on the Property. I will
not use or store Hazardous Substances on the Property. I also will not dispose of Hazardous Substances on
the Property, or release any Hazardous Substance on the Property, and I will not allow anyone else to do
so. L also will not do, nor allow anyone else to do, anything affecting the Property that: (a) is in violation
of any Environmental Law; (b) creates an Environmental Condition; or (¢) which, due to the presence,
use, or release of a Hazardous Substance, creates a condition that adversely affects the value of the
Property. The promises in this paragraph do not apply to the presence, use, or storage on the Property of
small quantities of Hazardous Substances that are generally recognized as appropriate for, normal residential
use and maintenance of the Property (including, but not limited to, Hazardous Substances in consumer
products). I may use or store these small quantities on the Property. In addition, unless Environmental
Law requires removal or other action, the buildings, the improvements and the fixtures on the Property are
permitted to contain asbestos and asbestos-containing materials if the asbestos and asbestos-containing
materials are undisturbed and "non-friable”" (that is, not easily crumbled by hand pressure).

I will promptly give Lender written notice of: (a) any investigation, claim, demand, lawsuit or other
action by any governmental or regulatory agency or private party involving the Property and any
Hazardous Substance or Environmental Law of which J have actual knowledge; (6) any Environmental
Condition, including but not limited to, any spilling, leaking, discharge, release or threat of release of any
Hazardous Substance; and (c) any condition caused by the presence, use or release of a Hazardous
Substance which adversely affects the value of the Property. If I learn, or any governmental or regulatory
authority, or any private party, notifies me that any removal or other remediation of any Hazardous
Substance affecting the Property is necessary, I will promptly take all necessary remedial actions in
accordance with Environmental Law,

Nothing in this Security Instrument creates an obligation on Lender for an Environmental Cleanup.

NON-UNIFORM COVENANTS

J also promise and agree with Lender as follows:

22, Lender's Rights If Borrower Fails to Keep Promises and Agreements. Except as provided in
Section 18 of this Security Instrument, if all of the conditions stated in subsections (a), (b) and (c) of
this Section 22 are met, Lender may require that I pay immediately the entire amount then
remaining unpaid under the Note and under this Security Instrument. Lender may do this without
making any further demand for payment. This requirement is called "Immediate Payment in Full."

If Lender requires Immediate Payment in Full, Lender may bring a lawsuit to take away all of
my remaining rights in the Property and have the Property sold. At this sale Lender or another

wn EL

GD-sany) (0005.07 Pogo 14 of 17 Form 3033 4/04

Leb. Mo Clon

 

 

955
 

Ese 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 35 of 70 PagelD #: 956

. .

+ ‘Person may acquire the Property. This is known as "Foreclosure and Sale." In any lawsuit for
Foreclgsure and Sale, Lender will have the right to collect all costs and disbursements and additional
allowances allowed by Applicable Law and will have the right to add all reasonable attorneys’ fees to
the amount I owe Lender, which fees shall become part of the Sums Secured.

Lender may require Immediate Payment in Full under this Section 22 only if all of the following
conditions are met:

(a) I fall to keep any promise or agreement made in this Security Instrument or the Note,

including, but not limited to, the promises to pay the Sums Secured when due, or if another

default occurs under this Security Instrument;

(b) Lender sends to me, in the manner described in Section 15 of this Security Instrument, a

notice that states:

(1) The promise or agreement that I failed to keep or the default that has occurred; |
(2) The action that I must tale to correct that default; |
@) A date by which I must correct the default. That date will be at least 30 days from the i
date on which the notice is given; |
(4) That if I do not correct the default by the date stated in the notice, Lender may require |
Immediate Payment in Full, and Lender or another Person may acquire the Property by
means of Foreclosure and Sale;

(5) That if I meet the conditions stated in Section 19 of this Security Instrument, I will have
the right to have Lender's enforcement of this Security Instrument stopped and to have the
Note and this Security Instrument remain fully effective as if Immediate Payment in Full
had never been required; and

(6) That J have the right in any lawsuit for Foreclosure and Sale to argue that I did keep
my promises and agreements under the Note and under this Security Instrument, and to
present any other defenses that J may have; and

(c) 1 do not correct the default stated in the notice from Lender by the date stated in that notice.

23. Lender's Obligation to Discharge this Security Instrument. When Lender has been paid all
amounts due under the Note and under this Security Instrument, Leader will discharge this Security
Instrument by delivering a certificate stating that this Security Instrument has been satisfied. I will pay all
costs of recording the discharge in the proper official records. I agree to pay a fee for the discharge of this
Security Instrument, if Lender so requires. Lender may require that ] pay such a fee, but only if the fee is
paid to a third party for services rendered and the charging of the fee is permitted by Applicable Law.

24. Agreements about New York Lien Law. I will receive atl amounts lent to me by Lender subject i
to the trust fund provisions of Section 13 of the New York Lien Law. This means that [ will: (a) hold all
amounts which I receive and which I have a right to receive from Lender under the Note as a trust fund;
and (b) use those amounts to pay for "Cost of Improvement" (as defined in Section 13 of the New York
Lien Law) before I use them for any other purpose. The fact that 1 am holding those amounts as a trust
fund means that for any building or other improvement located on the Property ] have a special
responsibility under the law to use the amount in the-manner described in this Section 24,

. Borrower's Statement Regarding the Property [check box as applicable].
This Security Instrument covers real property improved, or to be improved, by a one or two
ily dwelling only.
This Security Instrument covers real property principally improved, or to be improved, by one
or more structures containing, in the aggregate, not more than six residential dwelling units with
each dwelling unit having its own separate cooking facilities.
This Security Instrument does not cover real property improved as described above.

 

wk EF Fi 3033 1/01
CEP _ A/ & c

ab: -GA(NY) (0005.07 Pogo 15 cf 17

&

 

 
 

’

¥ BY SIGNING BELOW, I accept and agree to the promises and agreements contained in pages 1
through ]7 of this Security Instrument and in any Rider signed by me and recorded with it.

r

Witnesses:

hea, ML pede

Luis Palaguachi -Borrower

icon € fea nsotd_ou
Rosa Palaguachi -Borrower

(Seal) pate bbganA. (Seal)

-Borrower Mob4 Cease oe ‘Borrower

 

 

 

 

(Seal) (Seal)
-Borrawer ~Barrawer
(Seal) (Seal)

 

 

-Borrower -Borrower

ED-GA(NY) (o005}.07 Poop 16 of 17 Form 3033 4/04
eS

 

Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 36 of 70 PagelD #;

 

 

957
 

> STATE OF NEW YORK,

of
On the o

 

day of Jong 2007

Case 1:18-cy-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 37 of 70 PagelD #

County ss; Queens

before me, the undersigned, a notary

public in and for said state, personally appeared Luis Palaguachi. & Rosa Palaquachi aA

Nube E. Lage

personally known to me or proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted, ted the instrument.

Tax Map Information:

Gp-sany) (p00s).07

 

Notery Public L

Theresa M. DeMilt
rk State Notary Public
Guat ‘fosDeetOt 0185
u
Paster ong ora ACT

SEAL

Page 17 of 17 Form 3033 4/04

LEP. fw &¢.

 

 

ee es he a

958
Ase 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 38 of 70 PagelD #|

 

1-4 FAMILY RIDER
(Assignment of Rents)

THIS 1-4 FAMILY RIDER is made this 8th day of June, 2007 ’
and is incorporated into and shall be deemed to amend and supplement the Mortgage, Deed
of Trust, or Security Deed (the "Security Instrument") of the same date given by the
undersigned (the "Borrower"} to secure Borrower's Note to First National Bank of
Arizona

(the
"Lender") of the same date and covering the Property described in the Security Instrument
and located at: 90-34 205th Street, Hollis, N¥ 11423

[Property Address]

1-4 FAMILY COVENANTS. In addition to the covenants and agreements made in the
Security Instrument, Borrower and Lender further covenant and agree as follows:

A. ADDITIONAL PROPERTY SUBJECT TO THE SECURITY INSTRUMENT. In addition to
the Property described in the Security Instrument, the following items now or hereafter
attached to the Property to the extent they are fixtures are added to the Property description,
and shall also constitute the Property covered by the Security Instrument: building materials,
appliances and goods of every nature whatsoever now or hereafter located in, on, or used, or
intended to be used in connection with the Property, including, but not Simited to, those for
the purposes of supplying or distributing heating, cooling, electricity, gas, water, air and light,
fire prevention and extinguishing apparatus, security end access control apparatus, plumbing,
bath tubs, water heaters, water closets, sinks, ranges, stoves, refrigerators, dishwashers,
disposals, washers, dryers, awnings, storm windows, storm doors, screens, blinds, shades,
curtains and curtain rods, attached mirrors, cabinets, paneling and attached floor caverings,
all of which, including replacements and additions thereto, shall be deemed to be and remain
a part of the Property covered by the Security Instrument. All of the foregaing together with
the Property described in the Security Instrument (or the leasehold estate if the Security
Instrument is on a leasehold) are referred to in this 1-4 Family Rider and the Security
Instrument as the "Property."

B. USE OF PROPERTY; COMPLIANCE WITH LAW. Borrower shall not seek, agree to or
make a change in the use of the Property or its zoning classification, unless Lender has
agreed in writing to the change. Borrower shall comply with all laws, ordinances, regulations
and requirements of any governmental body applicable to the Property.

C. SUBORDINATE LIENS. Except as permitted by federal law, Borrower shall not allow
any lien inferior to the Security Instrument to be perfected against the Property without
Lender's prior written permission.

D. RENT LOSS INSURANCE. Borrower shall maintain insurance against rent loss in
addition to the other hazards for which insurance is required by Section 5.

MULTISTATE 1- 4 FAMILY RIDER - Fannie Mae/Freddie Mac UNIFORM INSTRUMENT
Form 3170 1/01

>-57R (0411) -
Page 1 of 3 initials: RE P d Cb _ SU. Ye 7
co.

VMP Mortgage Solutions, Inc.
(800)521-7291

 

 

 

959

er a an epnerene ee on pap le pvr pg aaa Rp
 

E “BORROWER'S RIGHT TO REINSTATE" DELETED. Section 19 is deleted.

F. BORROWER'S OCCUPANGY. Unless Lender and Borrower otherwise agree in writing,
Section 6 conceming Borrower's occupancy of the Property is deleted.

G, ASSIGNMENT OF LEASES. Upon Lender's request after default, Borrower shall assian
to Lender all leases of the Property and all security deposits made in connection with leases
of the ErOpeNy, Upon the ecelgnmentt, Lender shall have the right to modify, extend or
terminate the existing leases and to execute new leases, in Lender's sole discretion. As used
in fils pareatanh G, the word "lease" shall mean "sublease" if the Security Instrument is on a
easehold.

H. ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION.
Borrower absolutely and unconditionally assigns and transfers to Lender all the rents and
revenues ("Rents") of the Property, ardless of to whom the Rents of the Property are
payable. Borrower authorizes Lender or Lender's agents to collect the Rents, and agrees that
each tenant of the Property shall pay the Rents to Lender or Lender's agents. However,
Borrower shall receive the Rents until: (i) Lender has given Borrower notice of default
purstient to Section 22 of the sen Instrument, we Lender has given notice to the
bilities that the Rents are to be paid to Lender or Lender's agent. This soiginent of Rents
constitutes an absolute assignment and not an assignment for additional security only.

If Lender gives notice of default to Borrower: {i) all Rents received by Borrower shall be
held by Borrower as trustee for the benefit of Lender only, to be applied to the sums secured
by the Security Instrument; (ii) Lender shail be entitled to collect and receive all of the Rents
of the Property; (iii) Borrower agrees that each tenant of the Property shall wi all Rents due
and unpaid to Lender or Lender's agents upon Lender's written demand to the tenant; (iv)
unless applicable law provides otherwise, all Rents collected by Lender or Lender's agents
shall be applied first to the costs of taking control of and managing the Property end
collecting the Rents, including, but not limited to, attomey's fees, receiver's fees, premiums
on receiver's bonds, repair and maintenance costs, insurance premiums, taxes, assessments
and other charges on the Property, and then to the sums secured by the Security Instrument;
{v) Lender, Lender's agents or any Per appointed receiver shall be liable to account for
only those Rents actually received; and {vi) der shall be entitled to have a receiver
appointed to take possession of and manage the Property and collect the Rents and profits
germ cd from the Property without any showing as to fhe inadequacy of the Property as
security.

If the Rents of the Property are not sufficient to cover the costs of faking control of and
managing the Property and of collecting the Rents any funds expended by Lender for such
pu oses shall become indebtedness of Borrower to Lender secured by the Security
nstrument pursuant to Section 9. | eo :

Borrower répresents and’ warrants that Borrower has not executed any prior assignment
of the Rents and has not performed, and will not perform, any act that would prevent Lender
from exercising its rights under this pee apr.

Lender, or Lender's agents or a jude ¥ appointed receiver, shall not be required to enter
upon, take control of or maintain the Property before or after giving notice of default to
Borrower. However, Lender, or Lender's agents or a judicially appointed receiver, may do so
at any time when a default occurs. Any application of Rents shall not cure or waive any
default or invalidate any other right or remedy of Lender. This assignment of Rents of the
Property shall terminate when all the sums secured by the Security Instrument are paid in full.

I. CROSS-DEFAULT PROVISION. Borrower's default or breach under ay note or
agreement in which Lender has an Interest shall be a breach under the Security Instrument
and Lender may invoke any of the remedies permitted by the Security Instrument.

Initials: B EP

QS57R (0411) Page 2 of 3 Form 3170 1/01

LE’ LYE’.

 

Case 1:18-cv-96800-FB-SJB Document 22-3 Filed 03/08/19 Page 39 of 70 PagelD #: 960

 

 
 

C4se 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 40 of 70 PagelD #: 961

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained
in this 1-4 Family Rider.

es é (Aspesteo xn Poti E Man racte eo: (Seal)

 

 

 

 

 

 

Luis Palaguachi -Borrower —_ Rosa Palaguachi -Borrower
Hak é Cae ov YT -Borrower -Borrower
(Seal) (Seal)

-Borrawer -Borrower

(Seal) (Seal)

-Borrower -Borrower

GHS7R (0411) Page 3 of 3 Form 3170 1/04

 

 
Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 41 of 70 PagelD #: 962

EXHIBIT C
Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 42 of 70 PagelD #: 963

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

NYSCEF DOC. NO. 2

INDEX NO. 710424/2017
RECEIVED NYSCEF: 07/28/2017

 

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER

This page is part of the instrument. The City
Register will rely on the information provided
by you on this page for purposes of indexing
this instrament. The information on this page
will control for indexing purposes in the event
of any conflict with the rest of the document.

 

2011012800340001001BR0A59

 

Document ID: 2011012800340001
Document Type: ASSIGNMENT, MORTGAGE
Document Page Count: 2

RECORDING AND ENDORSEMENT COVER PAGE
Document Date: 03-16-2010

PAGE 1 OF 4
Preparation Date: 01-28-2011

 

PRESENTER:

WEB TIPLE AGENCY ***PICK UP***
69 CASCADE DRIVE

KNOWLTON BLDG., SUITE 202
ROCHESTER, NY 14614

RETURN TO:

WEB ‘TITTLE AGENCY ***PICK UP***
69 CASCADE DRIVE

KNOWLTON BLDG., SUITE 202
ROCHESTER, NY 14614

 

 

585-454-4770 585-454-4770

miulianella@ webtitle.us miulianella@ webtitle.us 10-23341
PROPERTY DATA

Borough Block Lot Unit Address

QUEENS 10485 88 Entire Lot 90-34 205TH STREET

Property Type: DWELLING ONLY - 2 FAMILY

 

CRFN: 2007000399278

CROSS REFERENCE DATA

 

ASSIGNOR/OLD LENDER:
MERS, INC

P.O. BOX 2026

FLINT, MI 48501-2026

x Additional Parties Listed on Continuation Page

PARTIES

ASSIGNEE/NEW LENDER:
J.P, MORGAN ACQUISITION CORP.

‘C/O BAC HOME LOANS SERVICING, LP, 7105
‘CORPORATE DRIVE PTX-C35

“PLANO, TX 75024

 

FEES AND TAXES

 

 

 

 

 

 

 

 

 

 

  

 

  

 

 

 

 

Mortgage ‘Filing Fee:
Mortgage Amount: $ 0.00 $ 0.00
Taxable Mortgage Amount: _|$ 0.00 ; NYC Real Property Transfer Tax:
Exemption: i $ 0.00
TAXES: County (Basic): $ 0.00 ) NYS Real Estate Transfer Tax:
City (Additional): _1$ 0.00 $ 0.00
Spec (Additional): |$ 0.00 RECORDED OR FILED IN THE OFFICE
TASF: $ 0.00 mS Grok THE CITY REGISTER OF THE
MTA: § 0.00 ses. %, CITY OF NEW YORK
NYCTA: $ 0.00 ike  Recorded/Filed 02-02-2011 15:13
Additional MRT: _|$ 0,00 x City Register File Nu.(CRFN):
TOYVAL: —{$ 0.00 2011000039691
Recording Fee: $ 47.00
Affidavit Fee: $ 0.00

 

 

 

 

City Register Official Signature

 
Case 1:18-cv-06800-FB-SJB_ Document 22-3 Filed 03/08/19 Page 43 of 70 PagelD #: 964
UEER INDEX NO. 710424/2017

(PILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM
-NYSCEF DOC. NO. 2

RECEIVED NYSCEF: 07/28/2017

 

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER |

 

2011012800340001001C08D9

ll

 

RECORDING AND ENDORSEMENT COVER PAGE (CONTINUATION)

PAGE 2 OF 4

 

Document ID: 2011012800340001 Document Date: 03-16-2010
Document Type: ASSIGNMENT, MORTGAGE

Preparation Date: 01-28-2011

 

PARTIES
ASSIGNOR/OLD LENDER:

FIRST NATIONAL BANK OF ARIZONA
P.O. BOX 2026

FLINT, MI 48501-2026

 

 

 

48 of 160
Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 44 of 70 PagelD #: 965
(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017

 

NYSCEF POC, NO. 2 RECETVEINYSCER: 07/28/2017
, 35133
"RECORD & RETURN TO: BLOCK:10485
Frenkel, Lambert, Weiss, Weisman & Gordon, LLP LOT:88
20 West Main Street COUNTY: Queens

Bay Shore, New York 11706
ASSIGNMENT OF MORTGAGE

Know that Mortgage Electronic Registration Systems, Inc, as nominee for First Natlonal
BankofA rizondt" Assignor"), Riving a place of business at P.O. Box 2026, Flint, MI 48501-2026,
in consideration of TEN DOLLARS ($10.00) and other good and valuable consideration paid by

-P. Morgan Mortgage Acquisition Corp., ("Assignee"), having a place of business at c/o BAC
Home Loans Servicing, LP, 7105 Corporate Drive, PTX-C35, Plano, TX 75024, does hereby grant,
bargain, sell, assign, transfer, and convey unto the Assignee the following described Mortgage or
Deed of Trust duly recorded in the office of real property records in the County of Queens, for the
premises known as 90-34 205th Street, Hollis, NY 11423, together with the note or obligation
described and secured by said mortgage, and the monies due and to grow due thereon with the
interest, as follows:

MORTGAGOR: Luis 8, Palaguachi and Rose E. Paluguachi

MORTGAGEE: Mortgage Electronic Registration Systems, Inc. as nominee for First National
Bank of Arizona

AMOUNT; 608,000.00

DATE: June 8, 2007

RECORDED: August 2, 2007

CREN: 2007000399278

This assignment is not subject to the requirements of Sectlon 275 of the Real Property
Law because it fs an assignment within the secondary mortgage market.

To have and to hold the same unto the Assignee, and to the successors, legal representatives
and assigns of the Assignee forever.

In Witness whereof, the Assignor has hereunto set her/his hand this to day of Marth,
2010.

IN PRESENCE OF: Mortgage Electronic Registration Systems, Inc. as
nominee for First National Bank of Arizona:

: pv = Abrase

onla Dana Hesel
Title: Vica Presiden:
STATEOF Ohio )
) SS:
COUNTY OF Franklin )

On the [(p day of_Mayth, _, in the year 2010, before me, the undersigned, personally
appeared Dona Helse! personally known to me or proved to me on the busis of
satisfactory evidence to be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her capacity, and that by his/her signature
on the instrument, the individual or the person upon behalf of which the individual acted, executed
the instrument and that such individual made such appearance before the undersi gned in

County.
ete,
see. Se% — LATRESAD. PAYNE eC 1
NU NOTARY PUBLIC \$ .
Sable Sy STATE OF OHIO \
oe errata ‘ded in _—
BN Frankin County Our file No.t 01-035 133-F00

ty Comm. Exp. aten2

 

(0-2 2244

49 of 160
Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 45 of 70 PagelD #: 966

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017

 

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/28/2017

HAA ee ee a rn wee aha alictest. cee. YY Wbbe tts

.

Aah enie ie eee ett

Universal Abstract Agency
20 West Main Street
Bayshore, N.Y. 11706

SCHEDULE A

Sater ete at amet,

DESCRIPTION OF MORTGAGED PREMISES

Title No. U01-035133

OTS noe,

All that certain plot, piece or parcel of land, situate, lying and being in the Borough of
Queens, City and State of New York, bounded and described as follows:

BEGINNING at.a point on the westerly side of 205% Street, distant 367 feet northerly
from the corner formed by the intersection of the northerly side of 93 Avenue and the
westerly side of 205% Street;

DLIE baat Daa vielen

RUNNING THENCE westerly paraliet with 93 Avenue, 100 feet;
THENCE northerly parallel with 205% Street, 33.17 feet;
THENCE easterly parallel with 93™ Avenue 100 feet to the westerly side of 205% Street;

THENCE southerly along the westerly side of 205% Street 33.17 Feet to the point or
place of BEGINNING.

rer

 

SLIT Dt RE aT tee ee LA,

  

50 of 160
ed 03/08/19 Page 46 of 70 PagelD #: 967

 

Case_1:18-cv-06800-FB-SJB_ Document 22-3 Fil
FILED: QUEENS COUNTY CLERK 07/28/201

_NYSCEF DOC: NO, 2

7 11:48 PM INDEX NO. 710424/2017

RECEIVED NYSCEF: 07/28/2017

 

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER

This page is part of the instrument. The City
Register will rely on the information provided
by you on this page for purposes of indexing
this instrument. The information on this page
will control for indexing purposes in the event
of any conflict with the rest of the document.

 

NA

201403 1000029001001ED4CF

 

RECORDING AND ENDORSEMENT COVER PAGE

PAGE 1 OF3

 

Document ID: 2014031000029001 Document
Document Type: ASSIGNMENT, MORTGAGE
Document Page Count: 2

Date: 03-05-2014 Preparation Date: 03-12-2014

 

PRESENTER:

CT LIEN SOLUTIONS

P.O. BOX 29071

SUITE 700 (42293019)

GLENDALE, CA 91209

800-331-3282
CLS-CTLSACCOUNTING@WOLTERSKLUWER.COM

RETURN TO:

CT LIEN SOLUTIONS

P.O. BOX 29071

SUITE 700 (42293019)

GLENDALE, CA 91209

800-331-3282
CLS-CTLSACCOUNTING@WOLTERSKLUWER.COM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY DATA
Borough Block Lot Unit Address
QUEENS 10485 88 Entire Lot 90-34 205TH STREET
Property Type: OTHER
CROSS REFERENCE DATA
CREN: 2007000399278
PARTIES
ASSIGNOR/OLD LENDER: ASSIGNEE/NEW LENDER:
J.P. Morgan Mortgage Acquisition Corp. Christiana Trust, A Division of Wilmington Savings
700 Kansas Lane, MC 8000 1610 East St. Andrews Place, Suite B150H
Monroe, LA 71203 Santa Ana, CA 92705
FEES AND TAXES
Mortgage: Filing Fee:
Mortgage Amount: $ 0.00 $ 0.00
Taxable Mortgage Amount: | $ 0.00 NYC Real Property Transfer Tax:
Exemption: $ 0.00
TAXES: County (Basic): $ 0.00 NYS Real Estate Transfer Tax:
City (Additional): | $ 0.00 $ 0.00
Spec (Additional):] $ 0.00 RECORDED OR FILED IN THE OFFICE
oe : 5 oe OF THE CITY REGISTER OF THE
: % CITY OF NEW YORK
NYCTA: $ 0.00 Recorded/Filed 03-19-2014 13:56
Additional MRT: _| $ 0.00 City Register File No (CRIN:
. OTAL: $_ 0.00 014000095400
Recording Fee: $ 47.00 pee i
Affidavit Fee: $ 0.00
City Register Official Signature

 

 

 

Bee

i69o
Case 1:18-cv-06800-FB-SJB_ Document 22-3 Filed 03/08/19 Page 47 of 70 PagelD #: 968
FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017
NYSCEF RC geno. 2 RECEIVED NYSCEF: 07/28/2017

 

7 4a
Return To: is
CT LIEN SOLUTIONS
PO BOX 20071

GLENDALE , CA 91209-9071
Phone #; 800-331-3282

«

This Inatrument Prepared By:
JPMC Mortgage

KATASHA GILBERT

780 KANSAS LANE 2ND FLOOR
Monroe , LA 71203

 

NEW YORK ASSIGNMENT OF MORTGAGE

LEMMA

For Value Recelved, the undersigned hokier'of a Mortgage, J.P, Morgan Mortgage Acquistion Corp., ¢
herein “Assignor’) with an address at 700 Kansad Lane, MC 8000, Monroe, LA, 71203, does hereby
grant, seii, assign, transfer and convey, unto Ghristiana Trust, A Division of Wilmington Savings Fund
Saciely, FSB, as tustes for Normandy Mortgage Loan Trust, Series 2013-10 , whose addrass Is 1810
East St. Andrews Place, Sutto B{50H, Santa Ana, CA, 92705 , nll beneficial interest:under'a certain
Mortgage dated 06/08/2007 and recorded on 08/02/2007, made and executed by Luis E. Palaguach) and
Rosa E Palaguachl and Nude E. Laporte to and in favor of Morigage Electronic Registration Systems.
CMERS") as NOMINEE FOR FIRST NATIONAL BANK OF ARIZONA with an address at 1901 East
Voorhees Streat, Sute C, Danville; IL, 61834, lipon tha folowing described property situated In Queens
County, Stata of Naw York: ;

Property Address: 8034 205th St, Hollis, NY, 11423

MORTGAGE DATED 0608/2007 MADE BY Luis E, Palaguach! and Rosa E Palaguachi and Nude E.
Laporte TO Mortgage Electronic Registration Sysiems (MERS") as NOMINEE FOR FIRST NATIONAL
BANK OF ARIZONA and recorded on August 02, 2007, CRFN/Instrument #.2007000390278.

Lot: 88 Block: 1D485

‘Such Mortgage having been given to secure payment:of Si Hundred Eight Thousand dollars and Zero
cants (608,000.00), which Mortgage Is of record In No. 2007000399278, in the Office of the County
Clork or Registor of Queens County, State.of New York.

This assignment Is not-subject to the requirémants of saction fwo hundred seventy-five of the Real
Property Law because It'ls an assignment within the secondary mortgage market. .

TO HAVE AND TO HOLD, the same unto Assignee; ts successors and assigns, forever, subject only to
the tarms-and conditions of the above-described Mortgage.

. INWITNESS WHEREOF, the undersigned Assignor has executed this Assignment of Mortgage on
03/05/2014,
Assignoc
JPMorgan Chase Bank, National Association es A/VF for. JPMorgan Mortgage.Acquisition Corp.

gnndyy, Me :
ty, ‘

 

a “e
Sige Bk 4%
F Re wORPag % |
see 3
= 3; “BE
= 33 rw, =
Sh : =

‘i

a
y
FA
*
2
a:
“,

:
z
.
~
ty,

=
a

“Ny,
“Vj
nt

* ¥

Page #1 42283019 RPY RefP 79052025407 NDS! Queens County 2000274587 Camington IB -

52 of 160
Case 1:18-cv-06800-FB-SJB_ Document 22-3 Filed 03/08/19 Page 48 of 70 PagelD #: 969
(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017

NYSCEF TDCa NO. 2, . , . : RECEIVED NYSCEF: 07/28/2017

* » it

STATE. OF LA, Quachita Parish.

On 0305/2014 before mo, tha undersigned, personally appeared Ladarius Chisley , personally knowti to
ma o¢ proved to me on tha basis of satisfactory evidence:to be the individual(s) é name(s) Is (are)
subscribed to the within instrument and acknowledged to ma tha ha/shethey-dxecutéd the same in «
his/hartholr-capacity(os), and thet by hissher/thelr signature(s).on the Instrument, the individual(s), or'the
person. upon behalf of which the individael(s) acted, executed the instrument.

= abe
ke Tommie J, Nelson fray Parish Louisiana

Cornmissloned for Life

spAb

 

Page #2 42293010 REY Ref 790826 15447 Nyoat Queen County 2000274837 Camngton IB

53 of 160
Case 1:18-cyv-06800-FB-SJB Document 22-3 Fil
FILED: QUEENS Ct COUNTY CLERK 07/28/201

‘NYSCEF DOC: NO. 2

49 of 70 PagelD #: 970
oot Seer snore NO. 710424/2017

RECEIVED NYSCEF: 07/28/2017

 

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER

This page is part of the instrument. The City
Register will rely on the information provided
by you on this page for purposes of indexing
this instrument.The information on this page
will control for indexing purposes in the event
of any conflict with the rest of the document.

 

I

031000312001001EF8CB

 

RECORDING AND spon COVER PAGE

PAGE 1 OF 6

 

Document ID: 2016031000312001 Document
Document Type: ASSIGNMENT, MORTGAGE
Document Page Count: 5

Date: 02-18-2016 Preparation Date: 03-10-2016

 

 

 

PRESENTER: RETURN TO:
MERIDIAN ASSET SERVICES MAS
780 94TH AVENUE NORTH 780 94TH AVENUE N. SUITE 102
SUITE 102 ST.PETERSBURG, FL 33702
SAINT PETERSBURG, FL 33702 SUPPORT@SIMPLIFILE.COM
SUPPORT@SI MPLIFILE. COM

PROPERTY DATA
Borough Block Lot Unit Andee
QUEENS 10485 88 Entire Lot 90-34 205TH STREET

Property Type: DWELLING ONLY - 1 FAMILY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CROSS REFERENCE DATA
CREN: 2007000399278
PARTIES
ASSIGNOR/OLD LENDER: ASSIGNEE/NEW LENDER:
CHRISTIANA TRUST, A DIVISION OF WILMINGTON NORMANDY MORTGAGE AQUISITION COMPANY,
SAVINGS LLC
500 DELAWARE AVENUE 11TH FLOOR 11755 WILSHIRE BLYD. SUITE 1700
WILMINGTON, DE 19801 LOS ANGELES, CA 90025
FEES AND TAXES
Mortgage : Filing Fee:
Mortgage Amount: 5 0.00 $ 0.00
‘Taxable Mortgage Amount: | $ 0.00 NYC Real Property Transfer Tax:
Exemption: $ 0.00
TAXES: County (Basic): S 0.00 NYS Real Estate Transfer Tax:
City (Additional): | $ 0.00 $ 0.00
Spec (Additional):| $ 0.00 RECORDED OR FILED IN THE OFFICE
TASF: $ 0.00 OF THE CITY REGISTER OF THE
MTA: _ s 0.00 BERS, CITY OF NEW YORK
Ne TR? : a Ra 1G Recorded/Filed 03-15-2016 08:41
anne. : : Alias City Register File No.(CREN):
TOTAL: $ 0.00 v 2016000089774
Recording Fee: $ 62.00 Ae r
Affidavit Fee: $ 0.00 .
City Register Official Signature

 

 

 

 

v4 OF

166
 

#:971
__Case_1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 50 of 70 PageID |
FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017

NYSCEF DOC: NO. 2 RECEIVED NYSCEF: 07/28/2017

Heather Neal

Collateral Department
Meridian Asset Services, Inc.
780 94" Avenuc N., Suite 102
St Petersburg, FL 33702
(727) 497-4650

Prepared By and Return To: |

Space above for Recorder's use

 

 

Section: N/A Lot: 88 Block: 10485

 

langage
ASSIGNMENT OF MORTGAGE

FOR GOOD AND VALUABLE CONSIDERATION, the sufficiency of which is hereby acknowledged, the
undersigned, CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB,
AS TRUSTEE FOR NORMANDY MORTGAGE LOAN TRUST, SERIES 2013-10, whose address is 500
DELAWARE AVENUE, 11TH FLOOR, WILMINGTON, DE 19801, (ASSIGNOR), does hereby grant, assign
and transfer to NORMANDY MORTGAGE ACQUISITION COMPANY, LLC, whose address is C/O THE
PALISADES GROUP LLC, 11755 WILSHIRE BLVD, SUITE 1700, LOS ANGELES, CA 90025,
(ASSIGNEB), its successors, transferees and assigns forever, all beneficial interest under that certain mortgage,
together with the certain note(s) described therein with all interest, all liens, and any rights due or to become due
thereon.

Date of Mortgage: 6/8/2007

Original Loan Amount: $608,000.00

Executed by (Borrower(s): LUIS E, PALAGUACHI AS TO UNDIVIDED 25% ENTEREST, ROSA FE.
PALAGUACHI AS TO UNDIVIDED 25% INTEREST AND NUBE E. LAPORTE AS TO UNDIVIDED
50% INTEREST, AS TENANTS IN COMMON

Original Lender. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE FOR
FIRST NATIONAL BANK OF ARIZONA, ITS SUCCESSORS AND ASSIGNS

Filed of Record: In Book/Liber/Volume N/A, Page N/A,

Documenv/Instrument No; 2007000399278 in the Office of County Recorder of QUEENS County, NY, Recorded
on 8/2/2007.

Legal Description: SEB EXHIBIT “A” ATTACHED
Property more commonly described as: 90-34 205TH STREET, HOLLIS, NEW YORK 11423

*This assignment is not subject to the requirements of Section 275 of the Real Property Law because it is an
assignment within the secondary mortgage market.

Qqgaeiiih of 15-1 Gi
Case 1:18-cv-06800-FB-SJB_ Document 22-3 Filed 03/08/19 Page 51 of 70 PagelD #: 972

 

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/28/2017

IN WITNESS WHEREOF, the undersigned by its duly elected officers and pursuant to proper authority of its board
of directors has duly executed, sealed, acknowledged and delivered this assignment.

Date: Z/ /% Sb

CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCTETY, FSB, AS TRUSTEE FOR
NORMANDY MORTGAGE LOAN TRUST, SERIES 2013-10, BY NORMANDY MORTGAGE ACQUISITION

COMPANY, LLC, ITS Ba po Sods
By: Avert Namba Witness Name:_ Veatee? Dy AZ

Title: 2__- Authorized Signatary

 

 

 

 

A NOTARY PUBLIC OR OTHER OFFICER COMPLETING THIS CERTIFICATE VERIFIES ONLY THE IDENTITY OF
THE INDIVIDUAL WHO SIGNED THE DOCUMENT TO WHICH THIS CERTIFICATE IS ATTACHED, AND NOT THE
TRUTHFULNESS, ACCURACY, OR VALIDITY OF THAT DOCUMENT

 

 

 

 

 

 

  
   
  
     
 
 

State of

County of

On before me, » a Notary ic, personally

appeared ; of/for CHRISTIANA
TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SO , FSB, AS TRUSTEE FOR
NORMANDY MORTGAGE LOAN TRUST, SERIES 2013-10,4/Y NORMANDY MORTGAGE

ACQUISITION COMPANY, LLC, ITS APPOINTED A RNEY-IN-FACT, personally known to me, or who
proved to me on the basis of satisfactory evidence to be the person(s) whose name({s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they exe€uted the same in his/her/their authorized capacity(ies}, and
that by his/her/their signature(s) on the instrument sk€ person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument. I certify under PENALTY OF PERJURY under the laws of the State of

that the foregoing paragraph is true and corgstt. I further certify , signed,
sealed, attested and delivered this d as a voluntary act in my presence.

Witness my hand and official s

See attached Notary Certificate
(Notary Name): _~ CGA>
My comnuissioxfexpires;. 2] 18 MK

 

GROG: 1; REE

56 of 160
Case 1:18-cv-06800-FB-SJB_ Document 22-3 Filed 03/08/19 Page 52 of 70 PagelD #: 973
FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 P INDEX NO. 710424/2017
' NYSCEF DOC. NO, 2 RECEIVED N¥YSCEF: 07/28/2017

 

ACKNOWLEDGMENT

 

A notary public or other officer completing this
certificate verifies only the identity of the individual
who signed the document to which this certificate Is
attached, and not the truthfulness, accuracy, or
validity of that document.

State of California
County of LOS ANGELES

 

 

On FEBRUARY 18,2016 before me, GABRIELLA S LOUGHNOT, Notary Public
(insert name and title of the officer)

 

 

personally appeared _ AKARI NAMBA

who proved to me on the basis of satisfactory evidence to be the person(3) whose name(s) is/ore
subscribed to the within instrument and acknowledged to me that /shelthéy executed the same in
his/her/théir authorized capacity(ieS), and that by bis/her/théir signature(g) on the instrument the
person(s), or the entity upon behalf of which the person(g) acted, executed the Instrument.

 

| certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph fs true and correct,

     

. iad? GABRIELLA S, LOUGHNOT,
WITNESS my hand and official seal. EEA COMM. #2034242
3} Notary Public - California 2

Z Los Angeles County

A Us 1.0§ St comm. Cees uy 22017
Signature S. (Seal)

 

 

 

 
-18-cy-06800-F
GILES, QUEENS COUN

_NYSCEF BOC. NO. 2

 

B-SJB_ Document 22-3 Filed 03/08/19 Page 53 of 70 PagelD #: 974
TY CLERK 07/28/2017 11:48

710424/2017
07/28/2017

INDEX NO.
RECEIVED NYSCEF:

EXHIBIT “A”

ALL that certain plot, piece or parcel of land, situate, lying and being in the Borough of Queens, City and State of
New York, bounded and described as follows;

BEGINNING al a point on the Westerly slde of 205th Street, distant 367 feet northerly from the comer formed by the
intersection of the northerly sidt of 93rd Avenue and the westerly side of 205th Street:

RUNNING THENCE westerly parallel with 93rd Avenue, 100 feet

THENCE northerly parallot with 20Sth Street, 33,17 fect:

THENCE casterly parallel with 93rd Avenue 100 feet 10 the westerly side of 205th Sureet;

THENCE southerly along the westerly side of 205th Street 33,17 feet to the point or place of BEGINNING.

Assignment Chain

Mortgage

Lender: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE FOR
FIRST NATIONAL BANK OF ARIZONA, ITS SUCCESSORS AND ASSIGNS

Borrower: LUIS E, PALAGUACHI AS TO UNDIVIDED 25% INTEREST AND ROSA E.
PALAGUACHI AS TO UNDIVIDED 25% INTEREST AND NUBE E. LAPORTE AS TO
UNDIVIDED 50% INTERBST AS TENANTS IN COMMON.

Amount: $608,000.00

Recorded: 08/02/2007; INSTR#: 2007000399278

Assigned From: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE FOR
FIRST NATIONAL BANK OF ARIZONA, ITS SUCCESSORS AND ASSIGNS

To: JPMORGAN MORTGAGE ACQUISITION CORPORATION

Recorded: 02/02/2011 ; INSTR# 2011000039691

Assigned From: JPMORGAN MORTGAGE ACQUISITION CORPORATION

To: CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY,
FSB, AS TRUSTEE FOR NORMANDY MORTGAGE LOAN TRUST, SERIES 2013-10

Recorded: 03/19/2014 ; INSTR# 2014000095400

Assigned From: CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY,
FSB, AS TRUSTEB FOR NORMANDY MORTGAGE LOAN TRUST, SERIES 2013-10

AGEERORSOT 15- EEE

58 of 160
 
  

-FB-SJB_ Document 22-3 Filed 03/08/19 Page 54 of 70 PagelD #: 975
FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 P INDEX NO. 710424/2017

 

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/28/2017
To: NORMANDY MORTGAGE ACQUISITION COMPANY, LLC
Recorded: To be recorded concurrently herewith

Assigned From: NORMANDY MORTGAGE ACQUISITION COMPANY, LLC
To: BAYVIEW LOAN SERVICING, LLC
Recorded: To be recorded concurrently herewith

eR of 15 Sain

59 of 160
Case 1:18-cv-06800-FB-SJB_ Document 22-3 Filed 03/08/19 Page 55 of 70 PagelD #: 976

PILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

“NYSCEF DOC: NO. 2

INDEX NO. 710424/2017
RECEIVED NYSCEF: 07/28/2017

 

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER

This page is part of the instrument. The City
i Register will rely on the information provided
i by you on this page for purposes of indexing
this instrument.The information on this page
will contro] for indexing purposes in the event
of any conflict with the rest of the document.

 

1

20160310003 12002001 EF88F

 

RECORDING AND ENDORSEMENT COVER PAGE

PAGE 1 OF 6

 

Document ID: 2016031000312002
Document Type: ASSIGNMENT, MORTGAGE
Document Page Count: §

Document Date: 02-18-2016

Preparation Date: 03-10-2016

 

 

 

PRESENTER: RETURN TO:
MERIDIAN ASSET SERVICES MAS
780 94TH AVENUE NORTH 780 94TH AVENUE N. SUITE 102
SUITE 102 ST.PETERSBURG, FL 33702
SAINT PETERSBURG, FL 33702 SUPPORT@SIMPLIFILE.COM
SUPPORT@SIMPLIFILE.COM

PROPERTY DATA
Borough Block Lot Unit Address
QUEENS 10485 88 Entire Lot 90-34 205TH STREET

Property Type: DWELLING ONLY - ] FAMILY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CROSS REFERENCE DATA
CREN: 2007000399278
PARTIES
ASSIGNOR/OLD LENDER: ASSIGNEE/NEW LENDER:
NORMANDY MORTGAGE AQUISITION COMPANY, BAYVIEW LOAN SERVICING LLC
LLC 4425 PONCE DE LEON BLVD.5TH FLOOR
11755 WILSHIRE BLVD. SUITE 1700 CORAL GABLES, FL 33146
LOS ANGELES, CA 90025
FEES AND TAXES
Mortgage: Filing Fee:
Mortgage Amount: $ 0.00 $ 0.00
Taxable Mortgage Amount: | $ 0.60 NYC Real Property Transfer Tax:
Exemption: § 0.00
TAXES: County (Basic): $ 0.00 NYS Real Estate Transfer Tax:
City (Additional): | $ 0.00 __$ 0.00
Spec (Additional):| $ 0.00 RECORDED OR FILED IN THE OFFICE
TASE: $ 0.00 tv OF THE CITY REGISTER OF THE
Va $ 0.00 ig% CITY OF NEW YORK
NYCTA: $ 9.00 Recorded/Filed 03-15-2016 08:41
Additional MRT: S 0.00 City Register File No.(CRFN .
__ TOTAL: [§ 0.00 2016000089775
Recording Fee: $ 62.00 :
Affidavit Fee: $ 0.00
City Register Official Signature

 

 

 

60 of 160
Case 1:18-cv-06800-FB-SJB_ Document 22-3 Filed 03/08/19 Page 56 of 70 PagelD #: 977

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/28/2017

Prepared By and Return To:
Heatber Neal

Collateral Department
Meridian Asset Services, Inc.
780 94% Avenue N., Suite 102
St. Petersburg, FL 33702
(727) 497-4650

Space above for Recorder's use

 

 

Section: N/A Lot: 88 Block: 10485

: Ga CARE
2003

280
ASSIGNMENT OF MORTGAGE

FOR GOOD AND VALUABLE CONSIDERATION, the sufficiency of which is hereby acknowledged, the
undersigned, NORMANDY MORTGAGE ACQUISITION COMPANY, LLC, whose address is C/O THE
PALISADES GROUP LLC, 11755 WILSHIRE BLYD, SUITE 1700, LOS AN GELES, CA 90025,
(ASSIGNOR), does hereby grant, assign and transfer to BAYVIEW LOAN SERVICING, LLC, whose address is
4425 PONCE DE LEON BLVD., STH FLOOR, CORAL GABLES, FL 33146, (ASSIGNEB), its successors,
! transferees and assigns forever, all beneficial interest under that certain mortgage, together with the certain note(s)
described therein with all interest, all liens, and any rights due or to become due thereon.

Date of Mortgage: 6/8/2007

Original Loan Amount:-$608,000.00

Executed by (Borrower(s)): LUIS E. PALAGUACHI AS TO UNDIVIDED 25% INTEREST, ROSA E.
PALAGUACHI AS TO UNDIVIDED 25% INTEREST AND NUBE E. LAPORTE AS TO UNDIVIDED
50% INTEREST, AS TENANTS IN COMMON

Original Lender: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE FOR
FIRST NATIONAL BANK OF ARIZONA, ITS SUCCESSORS AND ASSIGNS

Filed of Record: In Book/Liber/Volume N/A, Page N/A,
Document/Instrument No: 2007000399278 in the Office of County Recorder of QUEENS County, NY, Recorded
on 8/2/2007.

Legal Description: SEE EXHIBIT “A” ATTACHED
Property more commonly described as: 90-34 205TH STREET, HOLLIS, NEW YORE 11423

*This assignment is not subject to the requirements of Section 275 of the Real Property Law because it is an
assignment within the secondary mortgage market.

$i or 169
 
 

-SJB_ Document 22-3 Filed 03/08/19 Page 57 of 70 PagelD #: 978

FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 P INDEX NO. 710424/2017
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/28/2017

 

IN WITNESS WHEREOF, the undersigned by its duly elected officers and pursuant to proper authority of its board
of directors has duly executed, sealed, acknowledged and delivered this assignment.

Date: 2 / & / J 4

NORMANDY a) ACQUISITION COMPANY, LLC

       

Witness Name:

 

 

A NOTARY PUBLIC OR OTHER OFFICER COMPLETING THIS CERTIFICATE VERIFIES ONLY THE IDENTITY OF
THE INDIVIDUAL WHO SIGNED THE DOCUMENT TO WHICH THIS CERTIFICATE JS ATTACHED, AND NOT THE
TRUTHFULNESS, ACCURACY, OR VALIDITY OF THAT DOCUMENT

 

 

 

 

 

State of

County of

On before me, , 8 Notary Public; personally

appeared : of/for NORMANDY

 

   
   
     
 

me, or who proved to me on the basis of

to the within instrument and acknowledged
‘fed capacity(ies), and that by his/her/their

n behalf of which the person(s) acted, executed the

instrument. | certify under PENALTY OF PERJURY-tinder the laws of the State of that the foregoing

paragraph is true and correct. I further certify , Signed, sealed, attested and

delivered this document as a voluntary act i

Witness my hand and official seat.

 

See attached Notary Certificate

(Notary Name):
My commissignwéxpires; 2Jiralie

SRS?

62 of 160
 
    

:18-cv-06800-FB-SJB_ Document 22-3 Filed 03/08/19 Page 58 of 70 PagelD #: 979 7
FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 P INDEX NO. 710424/2017

NYSCEF DOC, NO. 2 RECEIVED NYSCEF: 07/28/2017

 

ACKNOWLEDGMENT

 

A notary public or other officer completing this
certificate verifies only the Identity of the individual
who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or
validity of that document.

State of Californi |
in’ fornia | os ANGELES '

 

 

 

 

On FEBRUARY 18,2016 before me, GABRIELLA S LOUGHNOT, Notary Public
{insert name and title of the officer)

 

 

personally appeared _ AKARI NAMBA

who proved to me on the basis of satisfactory evidence to be the person(s) whose name(6) is/are
subscribed to the within Instrument and acknowledged to me that hé/she/théy executed the same in
bisherthéir authorized capacity(is$), and that by his/herlthéir signature(s) on the Instrument the
person(s), or the entity upon behalf of which the person(g) acted, executed the instrument,

| certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph is true and correct.

   

 

WITNESS my hand and official seal.

Signature ( a (Seal)

Li GABRIELLA S. LOUGHNOTs
- mA COMM. #2034242 =

} Notary Public- California 8

Z Los Angeles County =
rod Coram, Expires July 24, 20175

 

 

 

m
Le
a
Ph
K
>
Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 59 of 70 PagelD #: 980
(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM
NYSCEF DOC: NO. 2

INDEX NO. 710424/2017
RECEIVED NYSCEF: 07/28/2017

EXHIBIT *A”

ALL thal certain plot, piece or parcel of land, situate, lying and being in the Borough of Queens, City and State of
New York, bounded and described as follows:

BEGINNING at ¢ point on the Westerly side of 205th Street, distant 367 feet northerly from the comer formed by the
intersection of the noctherly side of 93rd Avenue and the westerly side of 205th Street:

RUNNING THBNCE westerly paralle] with 93rd Avenue, 100 feet

THENCE northerly parallel with 205th Street, 33.17 feet;

THENCE easterly parallel with 93rd Avenue {00 feet to the westerly side of 205th Street;

THENCE southerly along the westerly sido of 205th Street 33.17 feet to the point or place of BEGINNING,

Mortgage
Lendez:

Borrower:

Amount:
Recorded:

Assigned From:

To:
Recorded:

Assigned From:
To:

Recorded:

Assigned From:

Assignment Chain

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC, AS NOMINEE FOR
FIRST NATIONAL BANK OF ARIZONA, ITS SUCCESSORS AND ASSIGNS

LUIS E. PALAGUACHI AS TO UNDIVIDED 25% INTEREST AND ROSA B.
PALAGUACHI AS TO UNDIVIDED 25% INTEREST AND NUBEE. LAPORTE AS TO
UNDIVIDED 50% INTEREST AS TENANTS IN COMMON.

$608,000.00
08/02/2007; INSTR#: 2007000399278

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, ENC,, AS NOMINEE FOR
FIRST NATIONAL BANK OF ARIZONA, ITS SUCCBSSORS AND ASSIGNS

JPMORGAN MORTGAGE ACQUISITION CORPORATION
02/02/2011 ; INSTR# 2011000039691

JPMORGAN MORTGAGE ACQUISITION CORPORATION

CHRISTIANA TRUST, A DIVISION OF WILMINGTON SA VINGS FUND SOCIETY,
FSB, AS TRUSTEE FOR NORMANDY MORTGAGE LOAN TRUST , SERIES 2013-10

03/19/2014 ; INSTR# 2014000095400

CHRISTIANA TRUST, A DIVISION OF WILMINGTON SA VINGS FUND SOCIETY,
FSB, AS TRUSTEE FOR NORMANDY MORTGAGE LOAN TRUST, SERIES 2013-10

Ct: 1; Si

€4 of 160
Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 60 of 70 PagelD #: 981

 

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/28/2017
To: NORMANDY MORTGAGE ACQUISITION COMPANY, LLC
Recorded: To be recorded concurrently berewith

Assigned From: NORMANDY MORTGAGE ACQUISITION COMPANY, LLC
To: BAYVIEW LOAN SERVICING, LLC
Recorded: To be recorded concurrently herewith

65 of 160
Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 61 of 70 PagelD #: 982

(PILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM - ENDEX NG... POZA / 2087
: NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/28/2017

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER
This page is part of the instrument. The City

 

Register will rely on the information provided
by you on this page for purposes of indexing
this instrument. The information on this page
will control for indexing purposes in the event

of any conflict with the rest of the document. 201 6080800021001001 E9C3B
RECORDING AND ENDORSEMENT COVER PAGE PAGE 1 OF 3

Document ID: 2016080800021001 Document Date: 06-01-2016 Preparation Date: 08-08-2016
Document Type: ASSIGNMENT, MORTGAGE
Document Page Count: 2

 

 

 

 

PRESENTER: RETURN TO:

VSI-SLS VISIONET SYSTEMS.INC

183 INDUSTRY DRIVE 183 INDUSTRY DRIVE
PITTSBURGH, PA 15275 PITTSBURGH, PA 15275
SUPPORT@SIMPLIFILE.COM SUPPORT@SIMPLIFILE.COM

 

 

PROPERTY DATA
Borough Block Lot Unit Address

QUEENS 10485 88 Entire Lot 90-34 205TH STREET
Property Type: DWELLING ONLY - 1 FAMILY

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

CROSS REFERENCE DATA
CREN; 2007000399278
PARTIES
ASSIGNOR/OLD LENDER: ASSIGNEE/NEW LENDER:
BAYVIEW LOAN SERVICING LLC BAYVIEW DISPOSITIONS NA LLC
4425 PONCE DE LEON BLVD 5TH FLOOR 4425 PONCE DE LEON BLVD 5TH FLOOR
CORAL GABLES, FL 33146 CORAL GABLES, FL 33146
FEES AND TAKES
Mortgage: Filing Fee:
Mortgage Amount: g 0.00 $ 0.00
Taxable Mortgage Amount: | $ 0.00 NYC Real Property Transfer Tax:
Exemption: $ 0.00
TAXES: County (Basic): | S$ 0.00 NYS Real Estate Transfer Tax:
’ City (Additional): | $ 0.00 $ 0.00
Spec (Additional):| $ 0.00 RECORDED OR FILED IN THE OFFICE
FASF: $ 0.00 22 Se OF THE CITY REGISTER OF THE
a $ oo CITY OF NEW YORK
NYCTA: $ 0.00 Recorded/Filed 08-09-2016 17:17
Additional MRT: | $ 0.00 City Register File No.(CRFN):
TOTAL: $ 8.00 2016000274257
Recording Fee: 3 47.00 .
Affidavit Fee: $ 0.00
City Register Official Signature

 

 

 

66 of 160
Case 1:18-cv-06800-FB-SJB_ Document 22-3 Filed 03/08/19 Page 62 of 70 PagelD #: 983

 

 

(PILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO» 710424/2017
' NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/28/2017
RECORDING REQUESTED BY:
RIGHMOND MONROE GROUP, INC.
WHEN RECORDED MAIL TO:

VISKONET SYSTEMS INC
183 INDUSTRY DRIVE

 

PITTSBURGH PA 15275
IT1ZG1
1O Non. UU COU oS
(REE BO ER
SORPORATE ASSIGNMENT OF MORTGAGE

NY/QUEENS
Assignment Prepared on: June 01, 2016

ASSIGNOR: BAYVIEW LOAN SERVICING, LLC by Richmond Monroe Group, Inc. Its Attorney In
Fact, al4425 PONCE DE LEON BLVD, 5TH FLOOR, CORAL GABLES, FL, 33146

ASSIGNEE: BAYVIEW DISPOSITIONS IVA, LLC, at 4425 PONCE DE LEON BLVD, 5TH FLOOR,
CORAL GABLES, FL, 33446

For valua received, the Assignor does hereby grant, sel, assign, transfer and convey, unto the above-
named Assignee al interest under that certain Morigage dated 6/8/2007, In the amount of $608,000.00,
executed by LUIS E. PALAGUACHI AS TO UNOIVIDED 25% INTEREST AND ROSA E. PALAGUACHI
AS TO UNDIVIDED 25% INTEREST AND NUBE E. LAPORTE AS TO UNDIVIDED 50% INTEREST AS
TENANTS IN COMMON. to MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC,, AS NOMINEE
FOR FIRST NATIONAL BANK OF ARIZONA, ITS SUCCESSORS AND ASSIGNS and Recorded:
8/2/2007, Instrument No.: 2007000399276, Book: N/A, Page: N/A In QUEENS County, State of N’

YORK.

Property Address: 60-34 205TH STREET, HOLLIS, NY, 11423
Block; 10485 / Lot 88

Document References:

- Assignmant Dated: 3/16/2010 from MORTGAGE ELECTROMIC REGISTRATION SYSTEMS, INC., AS
NOMINEE FOR FIRST NATIONAL BANK OF ARIZONA, ITS SUCCESSORS AND ASSIGNS tb J.P.
MORGAN MORTGAGE ACQUISITION CORP. Recorded: 2/2/2041, instument No.: 2011000038691

+ Assignment Dated: 3/5/2014 from J.P, MORGAN MORTGAGE ACQUISITION CORP, to WILMINGTON
SAVINGS FUND SOCIETY, FSB, (SUCCESSOR BY MERGER TO CHRISTIANA BANK & TRUST
COMPANY), AS OWNER TRUSTEE OF THE SECURITY NATIONAL FUNDING TRUST, C/O SN
SERVICING CORPORATION Recorded: 2/19/2014, Instrument No.: 2014000085400

~ Assignment Dated: 2/18/2016 from WILMINGTON SAVINGS FUND SOCIETY, FS8 D/B/A
CHRISTIANA TRUST, NOTIN ITS INDIVIDUAL CAPACITY BUT AS TRUSTEE OF SECURITIZED
MORTGAGE ASSET LOAN TRUST 2015-2 to NORMANDY MORTGAGE ACQUISITION COMPANY’, LLC
Recorded: 3/15/2016, Instrumant No,: 2076000089774

= Assignment Dated: 2/18/2016 from NORMANDY MORTGAGE ACQUISITION COMPANY, LLC to
BAYVIEW LOAN SERVICING, LLC Reconied: 3/15/2016, Instrument No.: 2016000089776

This Assignment is nol subject to the requirements of Section 275 of tha Raal Property Law because itis
an assignment within the secondary mortgage market

TO HAVE AND TO HOLD, the sams unio Assignee, its successors and assigns, forever, subject only tp
the tars and conditions of the above-described Morigage.

67 of 160
Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 63 of 70 PagelD #: 984

 

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM) INDEX NO. 710424/2017
| NYSCEF DOC: NO. 2 RECEIVED NYSCEF: 07/28/2017
Page: 2

BAYVIEW LOAN SERVICING, LLC by Richmond Monroe Group, inc. its Attorney in Fact
(POA Recorded in QUEENS, NY: 9/5/2014, Instrument No.: 2014000296813 )

        

On

Sig av i

Name: acti

Tite: Vice President
Ststo of MISSOURI
County of STONE

Onde =f 20 Us, before me, Toni Eutsier, a Notary Public in and for STONE In tha Stato of
MISSOURI, personally appeared Jessica Brown, Vica Preskdant, Richmond Monroo Group, Inc. as
Attomay in Fact for Bayview Loan Senicing, LLC, personaly known to me (or proved to me cn the basis
of satisfactory evidence) to ba the person(s) whose name(s) is/are subscribed te the within instrument
and ackno\wadged to me that ha/she/thoy executed the same in hisher/thelr authorized capacity, and
that by his/her/thelr signature on the Instrument the person(s), or the entity upon behalf of which the

person(s) ected, exscuted the instrument.
. rf TORI ELITBLER
WETNESS ony’ and official seal, a . a
fet “See
Toni Euteler Te ame
Notary Expires: 2/24/2018 / #: 14633852 He Qoneiedhn OOS
NY/QUEENS

66 of 160
Case 1:18-cv-06800-FB-SJB_ Document 22-3 Filed 03/08/19 Page 64 of 70 PagelD #: 985

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017
| NYSCEF poc. NO. 2 RECEIVED NYSCEF: 07/28/2017
NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER
This page is part of the instrument, The City
Register will rely on the information provided
by you on this page for purposes of indexing
this instrument. The information on this page
will control for indexing purposes in the event
of any conflict with the rest of the document, 20 1608 l 1 0147700 100 1 EC7DC
RECORDING AND ENDORSEMENT COVER PAGE PAGE 1 OF 4
Document ID: 2016081101477001 Document Date: 06-27-2016 Preparation Date: 08-11-2016
Document Type: ASSIGNMENT, MORTGAGE
Document Page Count: 2
PRESENTER: RETURN TO:
VSI-SLS VISIONET SYSTEMS INC.
183 INDUSTRY DRIVE 183 INDUSTRY DRIVE
PITTSBURGH, PA 15275 PITTSBURGH, PA 15275
SUPPORT@SIMPLIFILE.COM SUPPORT@SIMPLIFILE.COM
PROPERTY DATA
Borough Block Lot Unit Address
QUEENS 10485 88 = Entirc Lot 90-34 205TH STREET
Property Type: DWELLING ONLY - | FAMILY
#
CROSS REFERENCE DATA
CREN: 2007000399278
[4] Additional Cross References on Continuation Page
PARTIES
ASSIGNOR/OLD LENDER: ASSIGNEE/NEW LENDER:
BAYVIEW DISPOSITIONS IVA, LLC MORGAN STANLEY MORTGAGE CAPITAL
4425 PONCE DE LEON BLVD, 5TH FLOOR HOLDINGS LLC
CORAL GABLES, FL 33146 1585 BROADWAY
NEW YORK, NY 10036
FEES AND TAXES
Mortgage : Filing Fee:
Mortgage Amount: $ 0.00 $ 0.00
Taxable Mortgage Amount: | $ 0.00 NYC Real Property Transfer Tax:
Exemption: $ 0.00
TAXES: County (Basic): $ 0.00 NYS Real Estate Transfer Tax:
City (Additional): | $ 0.00 $ 0.00
Spec (Additional):| $ 0.00 RECORDED OR FILED IN THE OFFICE
a : 8 2 eq OF THE CITY REGISTER OF THE
ae & CITY OF NEW YORK
pee $ 0.00 Recorded/Filed 08-15-2016 16:38
Additional MRT: $ 0.00 City Register File No.(C :
TOTAL: $ 0.00 016000281547
Recording Fee: $ 47.00 '
Affidavit Fee: $ 0.00
City Register Official Signature

 

 

é9 of 160
erm deo 800-FB-SJB Document 22-3 Filed 03/08/19 Page 65 of 70 PagelD #: 986
(PILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017

 

 

 

 

 

 

‘ NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/28/2017
NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER
|
|
|
201608 1101477001001CC55C
RECORDING AND ENDORSEMENT COVER PAGE (CONTINUATION) PAGE 2 OF 4
Document LD: 2016081101477001 Document Date: 06-27-2016 Preparation Date: 08-11-2016

Document Type: ASSIGNMENT, MORTGAGE

 

CROSS REFERENCE DATA
CREN: 2011000039691
CREN: 2014000095400
CREN: 2016000089774
CREN: 2016000089775

 

 

 
FIT eS Sun ae = Document 22-3 Filed 03/08/19 Page 66 of 70 PagelD #: 987
FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 P INDEX NO. 710424/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF:; 07/28/2017

 

RECORDING REQUESTED BY:
RICHMOND MONROE GROUP, NC.

WHEN RECORDED MAIL TO;

VISIONET SYSTEMS INC
183 INDUSTRY DRIVE

 

PITTSBURGH PA 15275
171471- \
(SEATS A
CORPORATE ASSIGNMENT OF MORTGAGE

NY/QUEENS
Assignment Prepared on: June 01, 2016

ASSIGNOR: BAYVIEW DISPOSITIONS IVA, LLC, at 4425 PONCE DE LEON BLVD, 5TH FLOOR,
CORAL GABLES, FL, 33146

ASSIGNEE: MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, at 1585 BROADWAY,
NEW YORK, NY, 10036

For value received, the Assignor does haraby grant, sel, assign, transfer and convey, unto the above-
named Assignee al interest under that certain Morigage dated 6/8/2007, in the amount of $608,000.00,
exacuted by LUIS E, PALAGUACHI AS TO UNDIVIDED 25% INTEREST AND ROSA E. PALAGUACHI
AS TO UNDIVIDED 25% INTEREST AND NUBE E. LAPORTE AS TO UNDIVIDED 50% INTEREST AS
TENANTS IN COMMON. to MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE
FOR FIRST NATIONAL BANK OF ARIZONA, ITS SUCCESSORS AND ASSIGNS and Recorded:
eae Instrument No.: 2007000999278, Book: N/A, Page: N/A in QUEENS County, State of NEW

Property Address: 90-34 205TH STREET, HOLLIS, NY, 11423
Block: 10485 / Lot 88

Document References:

~ Assignment Dated: 3/16/2010 from MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS
NOMINEE FOR FIRST NATIONAL BANK OF ARIZONA, ITS SUCCESSORS AND ASSIGNS to J.P.
MORGAN MORTGAGE ACQUISITION CORP, Racorded: 2/2/2011, Instrument No.: 2011000039691

~ Assignment Dated: 3/6/2014 from J.P. MORGAN MORTGAGE ACQUISITION CORP. to WILMINGTON
SAVINGS FUND SOCIETY, FSB, (SUCCESSOR BY MERGER TO CHRISTIANA BANK & TRUST
COMPANY), AS OWNER TRUSTEE OF THE SECURITY NATIONAL FUNDING TRUST, C/O SN
SERVICING CORPORATION Recorded: 3/19/2014, Instrument No.: 2014000095400

~ Assignment Dated: 2/18/2016 from WILMINGTON SAVINGS FUND SOCIETY, FSS D/B/A
CHRISTIANA TRUST, NOTIN ITS INDIVIDUAL CAPACITY BUT AS TRUSTEE OF SECURITIZED
MORTGAGE ASSET LOAN TRUST 2015-2 to NORMANDY MORTGAGE ACQUISITION COMPANY, LLC
Recorded: 3/15/2016, Instrument No.: 2016000089774

- Assignment Dated: 2/18/2016 from NORMANDY MORTGAGE ACQUISITION COMPANY, LLC to
BAYVIEW LOAN SERVICING, LLC Recorded: 3/15/2016, Instrument No.: 2016000089775

- Assignment Dated: 06/27/2016 _ from BAYVIEW LOAN SERVICING, LLC by Richmond Monroe
Group, Ino. its Attomey In Fact to BAYVIEW DISPOSITIONS IVA, LLC To Be Recorded Concurrently.

This Assignment is not subject to the requirements of Section 275 of the Real Property Law because itis
an assignment within the secondary mortgage market.

TO HAVE AND TO HOLD, the same unto Assignes, ifs successors and assigns, forever, subject only to
the terms and conditions of the above-described Mortgages.

71 of 160
 

 

:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 67 of 70 PagelD #: 988
FILED: QUEENS COUNTY CLERK 0772872017 11:48 PM

INDEX NO. 710424/2017
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/26/2017

Page: 2 of 2
BAYVIEW DISPOSITIONS IVA, LLC

on:_olaxtic
Signature: Sq

Name: Robet-G-Hal
Tite: —_—_______—_Viee President

COUNTY OF a=
ot UN 27 2016 before me, Pamela Vargas , a Notary Pubic In and for

cane PaaAyio the State of tlerde. , personally eppeared ,
BAYVIEW DISPOSITIONS IVA, LLC, personally knawn to me (or proved

et :

to me on the basis of satisfactory evidence) to be the person{s) whose name(s) le/are subscribed to the

within instrument and Soleo to me that he/she/they executed the same in his/her/thelr authorized
capacity, and that by his/her/thelr signature on the instrument the person(s), or the entity upon behalf of
which the person(s) acted, executed the Instrument.

WITNESS my hand and official seal,

rh nape ——

Notary Expires: : li:

 

NY/QUEENS

72 of 160
Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 68 of 70 PagelD #: 989

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 
   
 

 

  
  
      
  
  
 

 

 

  

 

 

 

 

 

 

(FILED; QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/28/2017
NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER
This page is part of the instrument. The City
Register will rely on the information provided
by you on this page for purposes of indexing |
this instrument. The information on this page
will control for indexing purposes in the event | |
of any conflict with the rest of the document. 201 60830001 8200100 1EA748
RECORDING AND ENDORSEMENT COVER PAGE PAGE 1 OF 3
Document ID: 2016083000182001 Document Date: 08-10-2016 Preparation Date: 08-30-2016
Document Type: ASSIGNMENT, MORTGAGE
Document Page Count: |
PRESENTER: RETURN TO:
VSI-SLS VISIONET SYSTEMS INC.
183 INDUSTRY DRIVE 183 INDUSTRY DRIVE
PITTSBURGH, PA 15275 PITTSBURGH, PA 15275
SUPPORT@SIMPLIFILE.COM “*  ISUPPORT@SIMPLIFILE.COM
PROPERTY DATA
Borough Block Lot Unit Address
QUEENS 10485 88 Entire Lot 90-34 205TH STREET
Property Type: DWELLING ONLY - 1 FAMILY
CROSS REFERENCE DATA
CRFN: 2007000399278
) Additional Cross References on Continuation Page
PARTIES
ASSIGNOR/OLD LENDER: ASSIGNEE/NEW LENDER:
MORGAN STANLEY MORTGAGE CAPITAL FV-I, INC
HOLDINGS LLC 1585 BROADWAY
1585 BROADWAY NEW YORK, NY 10036
NEW YORK, NY 10036
FEES AND TAXES
Mortgage : Filing Fee:
Mortgage Amount: $ 0.00 $ 0.00
Taxable Mortgage Amount: | $ 0.00 NYC Real Property Transfer Tax:
Exemption: $ 0.00
TAXES: County (Basic): 1$ 0.00 NYS Real Estate Transfer Tax:
City (Additional): | $ 0.00 $ 0.00
Spec (Additional): | $ 0.00 RECORDED OR FILED IN THE OFFICE
TASF: $ 0.00 pea etry OF THE CITY REGISTER OF THE
a $ 0.09 iB BES", CITY OF NEW YORK
NYCTA: $ 0.00 {Uo ae RR Recorded/Filed 08-31-2016 15:49
acacia We TS 0.00 2h GHESCO NAAR City Register File No(CRFN}:
TOTAL: {$ 0.00 3 ie 2016000302349
Recording Fee: $ 42.00 Ya ’
Affidavit Fee: 0.00 Wee
City Register Official Signature

 

 

 

 

73 of 160
 

-18-cv-06800-FB-SJB_ Document 22-3 Filed 03/08/19 Page 69 of 70 PagelD #: 990
(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017
‘ NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/28/2017

 

NYC DEPARTMENT OF FINANCE

 

 

OFFICE OF THE CITY REGISTER | |
|
|
2016083000182001001CA5C8
RECORDING AND ENDORSEMENT COVER PAGE (CONTINUATION) PAGE 2 OF 3
Document ID: 2016083000182001 Document Date: 08-10-2016 Preparation Date: 08-30-2016

 

Document Type: ASSIGNMENT, MORTGAGE

 

CROSS REFERENCE DATA
CRFN: 2016000274004

 

 

 

74 of LEC
 

Case 1:18-cv-06800-FB-SJB Document 22-3 Filed 03/08/19 Page 70 of 70 PagelD #: 991
FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017
» NO. 2 RECEIVED NYSCEF: 07/28/2017

This Instrument Prepared By:
VISIONET SYSTEMS INC.
After Recording Return To;
VISIONET SYSTEMS INC.
183 INDUSTRY ORIVE
PITTSBURGH, PA 15275
Voice: 1-412) 927-0226

 

 

Assignment of Mortgage

For value recelved, MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, whose address Is
1585 Broadway, New York, NY 10036, hereby grants, assigns, and transfers to: FV-1, Inc. in trust for
Morgan Stanley Mortgage Capital Holdings LLC whose address Is 1585 Broadway, New York, NY
10036 all beneficial interest under that cantaln Mortgage dated June 08, 2007 executed by:

Borrower: LUIS E. PALAGUACHI AS TO UNDIMIGED 25% INTEREST AND ROSA E, PALAGUACHI AS
TO UNDIVIDED 25% INTEREST AND NUBE E, LAPORTE AS TO UNDIVIDED 50% INTEREST AS
TENENTS IN COMMON, whose address is 90-34 205TH STREET, HOLLIS, NY 11423

For MERS, whose adcress is 1901 E Voorhees Street, suite C, Danville, IL 67834, as nominee for FIRST
NATIONAL BANK OF ARIZONA, whose address is P.O. BOX 66604 PHOENIX, AZ 85082 in the amount
of: $608,000.00, recorded 08/02/2007 as Instrument No.: 2007000399278 of the Official Records of
Queens County, New York

Properly Address: 80-34 205TH STREET, HOLLIS, New York 11423
Tax Parcel ID: BLOCK: 10485, LOT: 88

This Assignment Is not subject to the requirements of Section 275 of the Real Properly Law because itis
an Assignment within the secondary mortgage market

Together with the Note or Notes therein described or referenced to, the money due and to become due
thereon with Interest, and all rights accrued or to accrue under sald Mortgage.

Effective date: ae b-

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS
LLC
By Specialized Loan Servicing LLC, es Attorney In Fact

oo Chl Moe

 

‘STACY PIERCE

VICE PRESIDENT

Visionet, as Attorney in Fact for Specialized Loan

Servicing LLC

POA Recorded on 8/0/16 under C 00027400

State of PENNSYLVANIA n 8/0/16 undor CREN 2016 4
County of ALLEGHENY
On ¢- O-/L_ _ before me, Autumn R Caragie the undersigned, a Notary Public in and for the

county of ALLEGHENY In the State of Pennsylvania, personally appeared Stacy Pierce, VICE PRESIDENT
personally known to me {o be the person whose name Is subscribed fo the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity, and that for his/her
signature on the instrument the person, or the entity upon behalf of which he/she acted, executed the
Instrument.

  

Autumn R Carmegie
COMMONWEALTH OF PENNSYLVANIA My Commission Explres: 06/06/2020
NOTARIAL SEAL
AUTUMN A CARNEGIE
Notary Public
FINDLEY TWe, ALLEGHENY COUNTY
My Commission Expires Jun 6, 2020

 

 

 

 

75 of 160
